EXHIBIT 10.1

 

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

EXCLUSIVE CHANNEL COLLABORATION AGREEMENT

THIS EXCLUSIVE CHANNEL COLLABORATION AGREEMENT (the “Agreement”) is made and
entered into effective as of September 30, 2013 (the “Effective Date”) by and
between INTREXON CORPORATION, a Virginia corporation with offices at 20374
Seneca Meadows Parkway, Germantown, MD 20876 (“Intrexon”), and ORAGENICS, INC.,
a Florida corporation having its principal place of business at 4209 Eisenhower
Boulevard, Suite 125, Tampa, FL 33634 (“Oragenics”). Intrexon and Oragenics may
be referred to herein individually as a “Party”, and collectively as the
“Parties.”

RECITALS

WHEREAS, Intrexon has expertise in and owns or controls proprietary technology
relating to the identification, design and production of genetically modified
cells, DNA vectors and in vivo control of expression; and

WHEREAS, Oragenics now desires to become Intrexon’s exclusive channel
collaborator with respect to such technology for the purpose of developing the
Probiotics Program (as defined herein), and Intrexon is willing to appoint
Oragenics as a channel collaborator in such field under the terms and conditions
of this Agreement.

NOW THEREFORE, in consideration of the foregoing and the covenants and promises
contained herein, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following capitalized terms shall have the
following meanings:

1.1 “Affiliate” means, with respect to a particular Party, any other person or
entity that directly or indirectly controls, is controlled by, or is in common
control with such Party. As used in this Section 1.1, the term “controls” (with
correlative meanings for the terms “controlled by” and “under common control
with”) means the ownership, directly or indirectly, fifty percent (50%) or more
of the voting securities or other ownership interest of an entity, or the
possession, directly or indirectly, of the power to direct the management or
policies of an entity, whether through the ownership of voting securities, by
contract, or otherwise. Notwithstanding the foregoing, Third Security shall be
deemed not to be an Affiliate of Intrexon or Oragenics, and neither Party shall
be deemed to be an Affiliate of the other Party. In addition, any other person,
corporation, partnership,



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

or other entity that would be an Affiliate of a Intrexon or Oragenics solely
because it and Intrexon are under common control by Randal J. Kirk or by
investment funds managed by Third Security or an affiliate of Third Security
shall also be deemed not to be an Affiliate of Intrexon or Oragenics. Further
notwithstanding the foregoing, none of the KFLP Group shall be deemed to be an
Affiliate of Oragenics, and any person, corporation, partnership, or other
entity that would otherwise be an Affiliate of Oragenics solely because it and
Oragenics are under common control by a member of the KFLP Group shall not be
deemed to be an Affiliate of Oragenics.

1.2 “Applicable Laws” has the meaning set forth in Section 8.2(d)(xii).

1.3 “Approval Milestone Event” means the first to occur of (i) the First
Commercial Sale of an Oragenics Product anywhere in the Territory, or (ii) the
approval of a New Drug Application for an Oragenics Product by the FDA or
equivalent regulatory action in a foreign jurisdiction.

1.4 “Authorizations” has the meaning set forth in Section 8.2(d)(xii).

1.5 “CC” has the meaning set forth in Section 2.2(b).

1.6 “Channel-Related Program IP” has the meaning set forth in Section 6.1(c).

1.7 “Claims” has the meaning set forth in Section 9.1.

1.8 “CMCC” has the meaning set forth in Section 2.2(b).

1.9 “Committees” has the meaning set forth in Section 2.2(a).

1.10 “Commercialize” or “Commercialization” means any activities directed to
marketing, promoting, distributing, importing for sale, offering to sell and/or
selling Oragenics Products.

1.11 “Commercialization Milestone Events” means the Phase II Milestone Event,
the Phase III Milestone Event, and the Approval Milestone Event.

1.12 “Commercial Sale” means for a given product and country the sale for value
of that product by a Party (or, as the case may be, by an Affiliate or permitted
sublicensee of a Party), to a Third Party after regulatory approval (if
necessary) has been obtained for such product in such country.

1.13 “Company Sale” means the sale of Oragenics, whether in a single transaction
or in a series of related transactions that are consummated contemporaneously
(or consummated pursuant to contemporaneous agreements), to one or more Third
Parties on an arm’s length basis, pursuant to which such Third Party or Third
Parties acquires (i) (whether by merger, consolidation, sale or transfer of
capital stock, recapitalization, or otherwise) more than fifty percent (50%) of
Oragenics’ common stock or (ii) all or substantially all of the assets of
Oragenics determined on a consolidated basis.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.14 “Complementary In-Licensed Third Party IP” has the meaning set forth in
Section 3.8(a).

1.15 “Confidential Information” means each Party’s confidential Information,
inventions, non-public know-how or non-public data disclosed pursuant to this
Agreement or any other confidentiality agreement between the Parties and shall
include, without limitation, manufacturing, technical, marketing, financial,
personnel and other business information and plans, whether in oral, written,
graphic or electronic form.

1.16 “Control” means, with respect to Information, a Patent or other
intellectual property right, that a Party owns or has a license from a Third
Party to such right and has the ability to grant a license or sublicense as
provided for in this Agreement under such right without violating the terms of
any agreement or other arrangement with any Third Party.

1.17 “Costs of Goods Sold” or “COGS” means, with respect to a particular
Oragenics Product, all Manufacturing Costs that are directly and reasonably
attributable to manufacturing of such Oragenics Product in accordance with
US GAAP for commercial sale in the countries where such Oragenics Product has
been launched.

1.18 “CRC” has the meaning set forth in Section 2.2(b).

1.19 “Diligent Efforts” means, with respect to a Party’s obligation under this
Agreement, the level of efforts and resources reasonably required to diligently
develop, manufacture, and/or Commercialize (as applicable) each Oragenics
Product in a sustained manner, consistent with the efforts and resources a
similarly situated company working in the Field would typically devote to a
product of similar market potential, profit potential, strategic value and/or
proprietary protection, based on market conditions then prevailing. With respect
to a particular task or obligation, Diligent Efforts requires that the
applicable Party promptly assign responsibility for such task and consistently
make and implement decisions and allocate resources designed to advance progress
with respect to such task or obligation.

1.20 “Equity Agreement” has the meaning set forth in Section 5.1.

1.21 “Excess Product Liability Costs” has the meaning set forth in Section 9.3.

1.22 “Executive Officer” means : (i) the Chief Executive Officer of the
applicable Party, or (2) another senior executive officer of such Party who has
been duly appointed by the Chief Executive Officer to act as the representative
of the Party to resolve, as the case may be, (a) a Committee dispute, provided
that such appointed officer is not a member of the applicable Committee and
occupies a position senior to the positions occupied by the applicable Party’s
members of the applicable Committee, or (b) a dispute described in Section 11.1.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.23 “FDA” has the meaning set forth in Section 8.2(d)(xiii).

1.24 “Field” means, irrespective of whether such requires regulatory approval,
the direct administration to humans of genetically modified probiotics for the
treatment of diseases of the oral cavity, throat, sinus and esophagus,
including, but not limited to, aphthous stomatitis in Behcet’s disease. For
purposes of this Agreement, “probiotics” means microbally-derived live organisms
that beneficially affect humans by augmenting the indigenous microbial
population above the amount already present.

1.25 “Field Infringement” has the meaning set forth in Section 6.3(b).

1.26 “First Commercial Sale” means, with respect to an Oragenics Product and
country, the first sale to a Third Party of such Oragenics Product in such
country after any necessary regulatory approvals and any necessary pricing or
reimbursement approvals have been obtained in such country.

1.27 “Fully Loaded Cost” means the direct cost of the applicable good, product
or service plus indirect charges and overheads reasonably allocable to the
provision of such good, product or service in accordance with US GAAP. Subject
to the approval of a project and its associated budget by the JSC, Intrexon will
bill for its internal direct costs incurred through the use of annualized
standard full-time equivalents; such rate shall be based upon the actual fully
loaded costs of those personnel directly involved in the provision of such good,
product or service. Intrexon may, from time to time, adjust such full-time
equivalent rate based on changes to its actual fully loaded costs and will
review the accuracy of its full-time equivalent rate at least quarterly.
Intrexon shall provide Oragenics with reasonable documentation indicating the
basis for any indirect charges, any allocable overhead, and any such adjustment
in full-time equivalent rate.

1.28 “In-Licensed Program IP” has the meaning set forth in Section 3.8(a).

1.29 “Information” means information, results and data of any type whatsoever,
in any tangible or intangible form whatsoever, including without limitation,
databases, inventions, practices, methods, techniques, specifications,
formulations, formulae, knowledge, know-how, skill, experience, test data
including pharmacological, biological, chemical, biochemical, toxicological and
clinical test data, analytical and quality control data, stability data, studies
and procedures, and patent and other legal information or descriptions.

1.30 “Infringement” has the meaning set forth in Section 6.3(a).

1.31 “Intrexon Channel Technology” means Intrexon’s current and future
technology directed towards the design, identification, culturing, and/or
production of genetically modified cells, including without limitation the
technology embodied in the Intrexon Materials and the Intrexon IP, and
specifically including without limitation the following of Intrexon’s platform
areas and capabilities: (1) UltraVector®, (2) DNA and RNA MOD engineering,
(3) protein engineering, (4) transcription control chemistry, (5) genome
engineering, and (6) cell system engineering.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.32 “Intrexon Indemnitees” has the meaning set forth in Section 9.2.

1.33 “Intrexon IP” means the Intrexon Patents and Intrexon Know-How.

1.34 “Intrexon Know-How” means all Information (other than Intrexon Patents)
that (a) is Controlled by Intrexon as of the Effective Date or during the Term
and (b) is reasonably required or useful for Oragenics to conduct the Probiotics
Program. For the avoidance of doubt, the Intrexon Know-How shall include any
Information (other than Intrexon Patents) in the Channel-Related Program IP.

1.35 “Intrexon Materials” means the genetic code and associated amino acids and
gene constructs, in each case that are Controlled by Intrexon, used alone or in
combination and such other proprietary reagents and biological materials
including but not limited to plasmid vectors, virus stocks, cells and cell
lines, antibodies, and ligand-related chemistry, in each case that are
reasonably required or provided to Oragenics by or on behalf of Intrexon to
conduct the Probiotics Program.

1.36 “Intrexon Patents” means all Patents that (a) are Controlled by Intrexon as
of the Effective Date or during the Term; and (b) are reasonably required or
useful for Oragenics to conduct the Probiotics Program. For the avoidance of
doubt, the Intrexon Patents shall include any Patent in the Channel-Related
Program IP.

1.37 “Intrexon Trademarks” means those trademarks related to the Intrexon
Channel Technology that are established from time to time by Intrexon for use
across its channel partnerships or collaborations.

1.38 “Inventions” has the meaning set forth in Section 6.1(b).

1.39 “IPC” has the meaning set forth in Section 2.2(b).

1.40 “JSC” has the meaning set forth in Section 2.2(b).

1.41 “Losses” has the meaning set forth in Section 9.1.

1.42 “Manufacturing Costs” means, with respect to a given Oragenics Product, the
full-time equivalent costs (under a reasonable accounting mechanism to be agreed
upon by the Parties) and out-of-pocket costs that Oragenics or any of its
Affiliates or Product Sublicensees incurred in manufacturing such Oragenics
Products, including costs and expenses incurred in connection with (1) the
development or validation of any manufacturing process, formulations or delivery
systems, or improvements to the foregoing; (2) manufacturing scale-up;
(3) in-process testing, stability testing and release testing; (4) quality
assurance/quality control development; (5) internal and Third Party costs and
expenses incurred in connection with qualification and validation of Third Party
contract manufacturers, including scale up, process and equipment validation,
and initial manufacturing licenses, approvals and inspections; (6) packaging
development and final packaging and labeling; (7) shipping configurations and
shipping studies; and (8) overseeing the conduct of any of the foregoing.
“Manufacturing Costs” shall further include: (a) to the extent that any such
Oragenics Product is

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

manufactured by a Third Party manufacturer, the out-of-pocket costs incurred by
Oragenics or any of its Affiliates to the Third Party for the manufacture and
supply (including packaging and labeling) thereof, and any reasonable
out-of-pocket costs and direct labor costs incurred by Oragenics or any of its
Affiliates in managing or overseeing the Third Party relationship determined in
accordance with the books and records of such Party or its Affiliates maintained
in accordance with US GAAP; and (b) to the extent that any such Oragenics
Product is manufactured by Oragenics or any of its Affiliates, direct material
and direct labor costs attributable to such Oragenics Product, as well as
reasonably allocable overhead expenses, determined in accordance with the books
and records of Oragenics or its Affiliates maintained in accordance with US
GAAP.

1.43 “Net Sales” means, with respect to any Oragenics Product, the net sales of
such Oragenics Product by Oragenics, any Affiliates of Oragenics (including
without limitation net sales of Oragenics Product to a non-Affiliate sublicensee
but not including net sales by such non-Affiliate sublicensee), and any Product
Sublicensees as determined in accordance with US GAAP as the gross amount
invoiced on account of sales of Oragenics Product less the usual and customary
discounts as determined in accordance with US GAAP. In the case of any sale for
value, such as barter or counter-trade other than in an arm’s length transaction
exclusively for cash, Net Sales shall be deemed to be the net sales at which
substantially similar quantities of the product are sold for cash in an arm’s
length transaction in the relevant country. If Oragenics Product is sold to any
Third Party together with other products or services, the price of such product,
solely for purposes of the calculation of Net Sales, shall be deemed to be no
less than the price at which such product would be sold in a similar transaction
to a third party not also purchasing the other products or services.

1.44 “Oragenics Indemnitees” has the meaning set forth in Section 9.1.

1.45 “Oragenics Independent IP” has the meaning set forth in Section 6.1(f).

1.46 “Oragenics Product” means any product in the Field that is created,
produced, developed, or identified in whole or in part, directly or indirectly,
by or on behalf of Oragenics during the Term through use or practice of Intrexon
Channel Technology, Intrexon IP, or the Intrexon Materials.

1.47 “Oragenics Program Patent” has the meaning set forth in Section 6.2(b).

1.48 “Oragenics Termination IP” means all Patents or other intellectual property
that Oragenics or any of its Affiliates Controls as of the Effective Date or
during the Term that cover, or is otherwise necessary or useful for, the
development, manufacture or Commercialization of a Reverted Product or necessary
or useful for Intrexon to operate in the Field. Notwithstanding the foregoing,
Oragenics Termination IP shall not include Oragenics Independent IP.

1.49 “Patents” means (a) all patents and patent applications (including
provisional applications), (b) any substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, registrations, requests for continued
examination, confirmations, re-examinations, extensions, supplementary
protection certificates and the like of the foregoing, and (c) any foreign or
international equivalents of any of the foregoing.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.50 “Phase II Milestone Event” means the first dosing of a patient by or on
behalf of Oragenics, or an Affiliate or permitted sublicensee of Oragenics, in a
phase II clinical trial, whether such occurs in the United States of America
under the jurisdiction of the FDA or elsewhere under the jurisdiction of a
foreign regulatory agency, for an Oragenics Product.

1.51 “Phase III Milestone Event” means the meeting of the primary endpoint by or
on behalf of Oragenics, or an Affiliate or permitted sublicensee of Oragenics,
in a phase III clinical trial, whether such occurs in the United States of
America under the jurisdiction of the FDA or elsewhere under the jurisdiction of
a foreign regulatory agency, for an Oragenics Product.

1.52 “Probiotics Program” has the meaning set forth in Section 2.1.

1.53 “Product-Specific Program Patent” means any issued Intrexon Patent where
all the claims are directed to Inventions that relate solely and specifically to
Oragenics Products. In the event of a disagreement between the Parties as to
whether a particular Intrexon Patent is or is not a Product-Specific Program
Patent, the Parties shall seek to resolve the issue through discussions at the
IPC, provided that if the Parties are unable to resolve the disagreement, the
issue shall be submitted to arbitration pursuant to Section 11.2. Any Intrexon
Patent that is subject to such a dispute shall be deemed not to be a
Product-Specific Program Patent unless and until (a) Intrexon agrees in writing
that such Patent is a Product-Specific Program Patent or (b) an arbitrator or
arbitration panel determines, pursuant to Article 11, that such Intrexon Patent
is a Product-Specific Program Patent.

1.54 “Product Sublicense” has the meaning set forth in Section 3.2(c).

1.55 “Product Sublicensee” has the meaning set forth in Section 3.2(c).

1.56 “Proposed Terms” has the meaning set forth in Section 11.2.

1.57 “Prosecuting Party” has the meaning set forth in Section 6.2(c).

1.58 “Recovery” has the meaning set forth in Section 6.3(f).

1.59 “Retained Product” has the meaning set forth in Section 10.4(a).

1.60 “Reverted Product” has the meaning set forth in Section 10.4(c).

1.61 “SEC” means the United States Securities and Exchange Commission.

1.62 “Sublicensing Revenue” means any cash consideration, or the cash equivalent
value of non-cash consideration, regardless of whether in the form of upfront
payments, milestones, or royalties, actually received by Oragenics or its
Affiliate from a Third Party in consideration for a grant of a sublicense under
the Intrexon IP or any rights to develop or Commercialize Oragenics

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Products, but excluding: (a) any amounts paid as bona fide reimbursement for
research and development costs to the extent incurred following such grant;
(b) bona fide loans or any payments in consideration for a grant of equity of
Oragenics to the extent that such consideration is equal to or less than fair
market value (i.e. any amounts in excess of fair market value shall be
Sublicensing Revenue); (c) any amounts paid by Oragenics to a Third Party for
the right to operate under or utilize Third Party owned intellectual property
that is used to make or use an Oragenics Product underlying the Sublicensing
Revenue, (d) subject to the waiver provisions of Section 5.2(c), any payments
received by Oragenics from permitted sublicensees for the achievement of a
Commercialization Milestone Event that is the same as (or substantially similar
to) a Commercialization Milestone Event for which Intrexon is entitled to
receive an equity-based milestone payment under Section 5.2(a), and (e) amounts
received from sublicensees in respect of any Oragenics Product sales that are
included in Net Sales and for which Intrexon receives revenue sharing payments
under Section 5.4(a). For clarity, Sublicensing Revenue includes milestone
payments for Oragenics Products received by Oragenics from a sublicensee of
Oragenics (including a Product Sublicensee) for (i) the achievement by the
Oragenics sublicensee of any milestone event that is not the same as, or
substantially similar to, a Commercialization Milestone Event, (ii) the
achievement by the Oragenics sublicensee of the second or subsequent occurrence
of the same (or substantially similar) Commercialization Milestone Event,
irrespective of whether the first occurrence of the Commercialization Milestone
Event in question was achieved by Oragenics, or its Affiliate or a sublicensee,
and (iii) the achievement by a permitted sublicensee of Oragenics of the first
occurrence of the same (or substantially similar) Commercialization Milestone
Event where Intrexon elects to share such milestone payment as Sublicensing
Revenue in accord with Section 5.2(c).

1.63 “Sublicensing Revenue Rate” means the percentage of Sublicensing Revenue
agreed to by the parties to be applicable to a proposed sublicense by Oragenics
under this Agreement.

1.64 “Superior Therapy” means a therapy in the Field that, based on the data
then available, (a) demonstrably appears to offer either superior efficacy or
safety or significantly lower cost of therapy, as compared with both (i) those
therapies that are marketed (either by Oragenics or others) at such time for the
indication and (ii) those therapies that are being actively developed by
Oragenics for such indication; (b) demonstrably appears to represent a
substantial improvement over such existing therapies; and (c) has intellectual
property protection and a regulatory approval pathway that, in each case, would
not present a significant barrier to commercial development.

1.65 “Supplemental In-Licensed Third Party IP” has the meaning set forth in
Section 3.8(a).

1.66 “Support Memorandum” has the meaning set forth in Section 11.2.

1.67 “Term” has the meaning set forth in Section 10.1.

1.68 “Territory” means the entire world.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.69 “Third Party” means any individual or entity other than the Parties or
their respective Affiliates.

1.70 “Third Security” means Third Security, LLC.

1.71 “US GAAP” means generally accepted accounting principles in the United
States.

ARTICLE 2

SCOPE OF CHANNEL COLLABORATION; MANAGEMENT

2.1 General. The general purpose of the channel collaboration described in this
Agreement will be to use the Intrexon Channel Technology to research, develop
and commercialize products for use in the Field (collectively, the “Probiotics
Program”). As provided below, the JSC shall establish, monitor, and govern
projects for the Probiotics Program. Either Party may propose other potential
projects in the Field for review and consideration by the JSC.

2.2 Committees.

(a) Generally. The Parties desire to establish several committees (collectively,
“Committees”) to oversee the Probiotics Program and to facilitate communications
between the Parties with respect thereto. Each of such Committees shall have the
responsibilities and authority allocated to it in this Article 2. Each of the
Committees shall have the obligation to exercise its authority consistent with
the respective purpose for such Committee as stated herein and any such
decisions shall be made in good faith.

(b) Formation and Purpose. Promptly following the Effective Date, the Parties
shall confer and then create the JSC and the IPC, and, optionally, create one or
more of the other Committees listed in the chart below. Each Committee shall
have the purpose indicated in the chart. To the extent that after conferring
both Parties agree to not create a Committee (other than the JSC and the IPC),
the creation of such Committee shall be deferred until one Party informs the
other Party of its then desire to create the so-deferred Committee, at which
point the Parties will thereafter promptly create the so-deferred Committee and
promptly schedule a meeting of such Committee within a reasonable time.

 

Committee

  

Purpose

Joint Steering Committee (“JSC”)    Establish projects for the Probiotics
Program and establish the priorities, as well as approve budgets for such
projects. Approve all subcommittee projects and plans. Chemistry, Manufacturing
and Controls Committee (“CMCC”)    Establish project plans and review and
approve activities and budgets for chemistry, manufacturing, and controls under
the Probiotics Program.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Committee

  

Purpose

Clinical/Regulatory Committee (“CRC”)

   Review and approve all research and development plans and projects, including
clinical projects, associated with any necessary regulatory approvals, all
associated publications, and all regulatory filings and correspondence relating
to gaining regulatory approval under the Probiotics Program; and review and
approve itemized budgets with respect to the foregoing.

Commercialization Committee (“CC”)

   Establish project plans and review and approve activities and budgets for
Commercialization activities under the Probiotics Program.

Intellectual Property Committee (“IPC”)

   Evaluate intellectual property issues in connection with the Probiotics
Program; review and approve itemized budgets with respect to the foregoing.

2.3 General Committee Membership and Procedure.

(a) Membership. For each Committee, each Party shall designate an equal number
of representatives (not to exceed four (4) for each Party) with appropriate
expertise to serve as members of such Committee. For the JSC the representatives
must all be employees of such Party or an Affiliate of such Party, and for
Committees other than the JSC the representatives must all be employees of such
Party or an Affiliate of such Party with the caveat that each Party may
designate for each such other Committee up to one (1) representative who is not
an employee if: (i) such non-employee representative agrees in writing to be
bound to the terms of this Agreement for the treatment and ownership of
Confidential Information and Inventions of the Parties, and (ii) the other Party
consents to the designation of such non-employee representative, which consent
shall not be unreasonably withheld. Each representative as qualified above may
serve on more than one (1) Committee as appropriate in view of the individual’s
expertise. Each Party may replace its Committee representatives at any time upon
written notice to the other Party. Each Committee shall have a chairperson; the
chairperson of each committee shall serve for a two-year term and the right to
designate which representative to the Committee will act as chairperson shall
alternate between the Parties, with Oragenics selecting the chairperson first
for the JSC, CRC and CC, and Intrexon selecting the chairperson first for the
CMCC and IPC. The chairperson of each Committee shall be responsible for calling
meetings, preparing and circulating an agenda in advance of each meeting of such
Committee, and preparing and issuing minutes of each meeting within fifteen
(15) days thereafter.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) Meetings. Each Committee shall hold meetings at such times as it elects to
do so, but in no event shall such meetings be held less frequently than once
every six (6) months, with the caveat that both Parties may agree to suspend
activities of a given Committee other than the JSC until such time as one Party
informs the other Party of its then desire to reactivate the so-suspended
Committee, at which point the Parties will thereafter schedule and hold the next
meeting for the reactivated Committee within one (1) month. Meetings of any
Committee may be held in person or by means of telecommunication (telephone,
video, or web conferences). To the extent that a Committee holds any meetings in
person, the Parties will alternate in designating the location for such
in-person meetings, with Oragenics selecting the first meeting location for each
Committee. A reasonable number of additional representatives of a Party may
attend meetings of a Committee in a non-voting capacity. Each Party shall be
responsible for all of its own expenses of participating in any Committee
excepting that an Intrexon employee or agent serving on a Committee shall not
prevent Intrexon from recouping the Fully Loaded Costs otherwise derived from
the labor of that employee or agent in the course of providing manufacturing or
support services as set forth in Sections 4.6 and 4.7 below.

(c) Meeting Agendas. Each Party will disclose to the other proposed agenda items
along with appropriate information at least three (3) business days in advance
of each meeting of the applicable Committee; provided, that a Party may provide
its agenda items to the other Party within a lesser period of time in advance of
the meeting, or may propose that there not be a specific agenda for a particular
meeting, so long as such other Party consents to such later addition of such
agenda items or the absence of a specific agenda for such Committee meeting.

(d) Limitations of Committee Powers. Each Committee shall have only such powers
as are specifically delegated to it hereunder or from time to time as agreed to
in writing by the mutual consent of the Parties and shall not be a substitute
for the rights of the Parties. Without limiting the generality of the foregoing,
no Committee shall have any power to amend this Agreement. Any amendment to the
terms and conditions of this Agreement shall be implemented pursuant to
Section 12.7 below. Additionally, no member of any Committee shall be able to
vote in such Committee and thereby bind its respective Party on any material
matter except as otherwise properly authorized, approved, or delegated by such
Party in accord with Section 2.5.

2.4 Committee Decision-Making. If a Committee is unable to reach unanimous
consent on a particular matter within thirty (30) days of its initial
consideration of such matter, then either Party may provide written notice of
such dispute to the Executive Officer of the other Party. The Executive Officers
of each of the Parties will meet at least once in person or by means of
telecommunication (telephone, video, or web conferences) to discuss the dispute
and use their good faith efforts to resolve the dispute within thirty (30) days
after submission of such dispute to the Executive Officers. If any such dispute
is not resolved by the Executive Officers within thirty (30) days after
submission of such dispute to such officers, then the Executive Officer of the
Party specified in the applicable subsection below shall have the authority to
finally resolve such dispute acting in good faith.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(a) Casting Vote at JSC. If a dispute at the JSC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of Oragenics shall have the
authority to finally resolve such dispute.

(b) Casting Vote at CMCC. If a dispute at the CMCC is not resolved pursuant to
Section 2.4 above, then (i) in the case of any disputes relating to the Intrexon
Materials, the manufacture of an Oragenics Product active pharmaceutical
ingredient, or the manufacturing of other components of Oragenics Products
contracted for or manufactured by Intrexon, the Executive Officer of Intrexon
shall have the authority to finally resolve such dispute; and (ii) in the case
of any other disputes, the Executive Officer of Oragenics shall have the
authority to finally resolve such dispute.

(c) Casting Vote at CRC. If a dispute at the CRC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of Oragenics shall have the
authority to finally resolve such dispute.

(d) Casting Vote at CC. If a dispute at the CC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of Oragenics shall have the
authority to finally resolve such dispute.

(e) Casting Vote at IPC. If a dispute at the IPC is not resolved pursuant to
Section 2.4 above, then the Executive Officer of Intrexon shall have the
authority to finally resolve such dispute, provided that such authority shall be
shared by the Parties with respect to Product-Specific Program Patents (i.e.,
neither Party shall have the casting vote on such matters, and any such disputes
shall be resolved pursuant to Article 11).

(f) Other Committees. If any additional Committee other than those set forth in
Section 2.2(b) is formed, then the Parties shall, at the time of such formation,
agree on which Party shall have the authority to finally resolve a dispute that
is not resolved pursuant to Section 2.4 above.

(g) Restrictions. Neither Party shall exercise its right to finally resolve a
dispute at a Committee in accordance with this Section 2.4 in a manner that
(i) excuses such Party from any of its obligations specifically enumerated under
this Agreement; (ii) expands the obligations of the other Party under this
Agreement; (iii) negates any consent rights or other rights specifically
allocated to the other Party under this Agreement; (iv) purports to resolve any
dispute involving the breach or alleged breach of this Agreement; (v) resolves a
matter if the provisions of this Agreement specify that mutual agreement is
required for such matter; or (vi) would require the other Party to perform any
act that is inconsistent with applicable law.

2.5 Authorization of Committee Representatives. Each representative serving on a
Committee shall be responsible for ensuring that he or she acts only as duly
authorized by its respective Party and obtains any advance approvals,
delegations, or other authorizations from his or her respective Party in advance
of making any Committee votes. Any Committee representative shall only be able
to bind its respective appointing Party via any Committee vote or other material

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Committee activity to the extent such vote or other activity has been previously
approved by the Party, is within the authority duly delegated to the
representative by the respective Party, or is otherwise authorized by its
respective Party as may be required by that Party’s corporate charter or bylaws,
or by its board of directors. Any action or vote taken without valid authority
shall be considered null and void and shall be without effect unless
subsequently approved by a vote in accord with this Section 2.5.

ARTICLE 3

LICENSE GRANTS

3.1 Licenses to Oragenics.

(a) Subject to the terms and conditions of this Agreement, Intrexon hereby
grants to Oragenics a license under the Intrexon IP to research, develop, use,
import, export, make, have made, sell, and offer for sale Oragenics Products in
the Field in the Territory. Such license shall be exclusive (even as to
Intrexon) with respect to any clinical development, selling, offering for sale
or other Commercialization of Oragenics Products in the Field, and shall be
otherwise non-exclusive.

(b) Subject to the terms and conditions of this Agreement, Intrexon hereby
grants to Oragenics a non-exclusive, royalty-free license to use and display the
Intrexon Trademarks, solely in connection with the Commercialization of
Oragenics Products, in the promotional materials, packaging, and labeling for
Oragenics Products, as provided under and in accordance with Section 4.9.

3.2 Sublicensing. Except as provided in this Section 3.2, Oragenics shall not
sublicense the rights granted under Section 3.1 to any Third Party, or transfer
the Intrexon Materials to any Third Party, or otherwise grant any Third Party
the right to research, develop, use, or Commercialize Oragenics Products or use
or display the Intrexon Trademarks, in each case except with Intrexon’s written
consent, which written consent may be withheld in Intrexon’s sole discretion.
Notwithstanding the foregoing, Oragenics (and its Product Sublicensees only to
the extent set forth in Section 3.2(a) below) shall have a limited right to
sublicense under the circumstances described in Sections 3.2(a) through 3.2(c)
below.

(a) Oragenics may transfer, to the extent reasonably necessary and after
providing Intrexon with reasonable advance notice thereof, Intrexon Materials
that are or that produce Oragenics Products to a Third Party contractor
performing contract manufacturing responsibilities for Oragenics Products, and
may in connection therewith grant limited sublicenses necessary to enable such
Third Party to perform such activities. If Oragenics transfers any Intrexon
Materials under this Section 3.2(a), Oragenics will remain obligated to ensure
that the rights of Intrexon in and to the Intrexon Materials and Intrexon IP and
under the provisions of Articles 6 and 7 of this Agreement are not violated by
any such Third Party contractor. A Product Sublicensee of Oragenics may
transfer, to the extent reasonably necessary and upon the consent of Intrexon,
which consent shall not be unreasonably withheld, Intrexon Materials that are or
that produce ingredients for the

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Oragenics Product sublicensed by the Product Sublicensee to a Third Party
contractor performing on behalf of that Product Sublicensee contract
manufacturing responsibilities for Oragenics Products, and may in connection
therewith grant limited sublicenses to the extent necessary to enable such Third
Party to perform such activities. Oragenics will require and ensure that if any
Product Sublicensee transfers any Intrexon Materials under this Section 3.2(a),
that such Product Sublicensee, after obtaining Intrexon’s consent, will take
commercially reasonable steps, including contractually obligating any such Third
Party contractors, to ensure that the rights of Intrexon in and to the Intrexon
Materials and Intrexon IP and under the provisions of Articles 6 and 7 of this
Agreement are not violated by any Third Party contractors of such Product
Sublicensees.

(b) Oragenics may, with Intrexon’s written consent, which written consent shall
not be unreasonably withheld, conditioned, or delayed, sublicense the rights
granted under Section 3.1 to an Affiliate, or transfer the Intrexon Materials to
an Affiliate, or grant an Affiliate the right to use or display the Intrexon
Trademarks. In the event that Intrexon consents to any such grant or transfer to
an Affiliate, Oragenics shall remain responsible for, and be guarantor of, the
performance by any such Affiliate and shall cause such Affiliate to comply with
the provisions of this Agreement in connection with such performance (as though
such Affiliate were Oragenics), including any payment obligations owed to
Intrexon hereunder.

(c) Oragenics may grant a sublicense of the rights granted under Section 3.1
(and not including a right to sublicense under this Section 3.2(c)) to a Third
Party licensee of any Oragenics Product that is the subject of an effective
Investigational New Drug Application or equivalent application or
investigational exemption with a foreign regulatory body (a “Product
Sublicensee”) to the extent necessary to permit such Third Party to research,
develop, use, import, export, make, have made, sell, and offer for sale that
Oragenics Product (a “Product Sublicense”), provided, that (i) such Product
Sublicense is expressly limited to the appropriate Oragenics Product, (ii) such
Product Sublicensee does not grant the Product Sublicensee any rights to
Intrexon IP other than that incorporated into the Oragenics Product at the time
of the Product Sublicense, (iii) does not purport to relieve Oragenics of any of
its obligations under this Agreement, (iv) the Product Sublicensee agrees in
writing, in a document in form reasonably acceptable to Intrexon and to which
Intrexon is an express third party beneficiary, to abide by the following
provisions of this Agreement: Sections 3.1., 3.3-3.6, 3.8, 3.10, and 3.11 and
Articles 6, 7, and 10, (v) the Product Sublicense is presented in full to the
JSC by Oragenics before execution by Oragenics and the prospective Product
Sublicensee and as soon as is reasonably practical for the purpose of allowing
the JSC to review and comment upon the terms and scope of the Product Sublicense
agreement before execution, and (vi) the Product Sublicensee is not controlled
by or otherwise affiliated with a member of the KFLP Group.

3.3 Limitation on Sublicensees. None of the enforcement rights under the
Intrexon Patents that are granted to Oragenics pursuant to Section 6.3 shall be
transferred to, or exercised by, a sublicensee except with Intrexon’s prior
written consent, which may be withheld in Intrexon’s sole discretion.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.4 No Non-Permitted Use. Oragenics hereby covenants that it shall not, nor
shall it permit any Affiliate or, if applicable, (sub)licensee, to use or
practice, directly or indirectly, any Intrexon IP, Intrexon Channel Technology,
or Intrexon Materials for any purposes other than those expressly permitted by
this Agreement.

3.5 Exclusivity. Intrexon and Oragenics mutually agree that, under the channel
collaboration established by this Agreement, it is intended that the Parties
will be exclusive to each other in the Field. To this end, neither Intrexon nor
its Affiliates shall make the Intrexon Channel Technology or Intrexon Materials
available to any Third Party for the purpose of developing or Commercializing
products in the Field, and neither Intrexon nor any Affiliate shall pursue
(either by itself or with a Third Party or Affiliate) the research, development
or Commercialization of any product for purpose of sale in the Field, outside of
the Probiotics Program. Further, other than Oragenics’ activities within the
Probiotics Program, neither Oragenics nor its Affiliates shall pursue (either by
itself or with a Third Party or Affiliate) outside of the Probiotics Program the
research, development or Commercialization of any product for the purpose of
commercial use or sale in the Field where such products would compete with
Oragenics Products.

3.6 Off Label Use. For purpose of clarity, (a) following the First Commercial
Sale of an Oragenics Product, the use by direct or indirect purchasers or other
users of Oragenics Products outside the Field (i.e. “off label use”) shall not
constitute a breach by Oragenics of the terms of Section 3.3 or 3.4, provided
that neither Oragenics nor its Affiliate (nor any Third Party under contract
with either of them) marketed or promoted Oragenics Products for such off-label
use; and (b) following the First Commercial Sale of a product by Intrexon, an
Intrexon Affiliate, or a Third Party sublicensee, collaborator, or partner of
Intrexon, the use by direct or indirect purchasers or other users of such
products in the Field (i.e. “off label use”) shall not constitute a breach by
Intrexon of the terms of Section 3.4, provided that neither Intrexon nor its
Affiliate (nor any Third Party under contract with either of them) marketed or
promoted such products for such off-label use.

3.7 No Prohibition on Intrexon. Except as explicitly set forth in Sections 3.1
and 3.4, nothing in this Agreement shall prevent Intrexon from practicing or
using the Intrexon Materials, Intrexon Channel Technology, and Intrexon IP for
any purpose, and to grant to Third Parties the right to do the same. Without
limiting the generality of the foregoing, Oragenics acknowledges that Intrexon
has all rights, in Intrexon’s sole discretion, to make the Intrexon Materials,
Intrexon Channel Technology (including any biological materials used in an
Oragenics Product), and Intrexon IP available to Third Party channel partners or
collaborators for use in fields outside the Field.

3.8 Rights to Clinical and Regulatory Data. Oragenics shall own and control all
clinical data and regulatory filings relating to Commercialization of Oragenics
Products (except to the extent such become Reverted Products). Oragenics shall
provide (or shall cause any applicable Product Sublicensee to provide) full
copies of all clinical and non-clinical data and reports, regulatory filings,
and communications from regulatory authorities that relate specifically and
solely to Oragenics Products. To the extent that there exist any clinical and
non-clinical data and reports, regulatory filings, and communications from
regulatory authorities owned by Oragenics (or a Product Sublicensee) that relate
both to Oragenics Products and other products produced by Oragenics (or a

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Product Sublicensee) outside the Field, Oragenics shall provide (or shall cause
any applicable Product Sublicensee to provide) to Intrexon upon Intrexon’s
request copies of the portions of such data, reports, filings, and
communications that relate to Oragenics Products. Subject to its ongoing
obligations of exclusivity under Section 3.5, Intrexon shall be permitted,
directly or in conjunction with or through partners or other channel
collaborators, to reference this data, reports, filings, and communications
relating to Oragenics Products in regulatory filings made to obtain regulatory
approval for products indicated for use in fields outside the Field. Intrexon
shall have the right to use any such information in developing and
Commercializing products outside the Field and to license any Third Parties to
do so.

3.9 Third Party Licenses.

(a) [*****] shall obtain [*****] any licenses from Third Parties that are
required in order to practice the Intrexon Channel Technology in the Field where
the licensed intellectual property is reasonably necessary for Intrexon to
conduct genetic and cell engineering and related analytic activities under JSC
established plans for the Probiotics Program (but excluding intellectual
property directed to any specific target genes, cells lines or genetic
transformation methodologies) (“Supplemental In-Licensed Third Party IP”). Other
than with respect to Supplemental In-Licensed Third Party IP, [*****] shall be
solely responsible for obtaining [*****] any licenses from Third Parties that
[*****] determines, in its sole discretion, are required in order to lawfully
make, use, sell, offer for sale, or import Oragenics Products (“Complementary
In-Licensed Third Party IP”). Supplemental In-Licensed Third Party IP and
Complementary In-Licensed Third Party IP are collectively referred to as
“In-Licensed Program IP”.

(b) In the event that either Party desires to license from a Third Party any
Supplemental In-Licensed Third Party IP or Complementary In-Licensed Third Party
IP, such Party shall so notify the other Party, and the IPC shall discuss such
In-Licensed Program IP and its applicability to the Oragenics Products and to
the Field. As provided above in Section 3.9(a), [*****] shall have the sole
right and responsibility to pursue a license under Supplemental In-Licensed
Third Party IP, and [*****] hereby covenants that it shall not itself directly
license such Supplemental In-Licensed Third Party IP at any time, provided that
[*****] may (but shall not be obligated to) obtain such a license directly if
the Third Party owner or licensee of such Supplemental In-Licensed Third Party
IP brings an infringement action against [*****] or its Affiliates or threatens
to bring such action (solely to the extent such threats would reasonably be
considered to subject the Third Party owner or licensee to declaratory judgment
action jurisdiction) and, after written notice to [*****] of such action,
[*****] fails to obtain a license to such Supplemental In-Licensed Third Party
IP using Diligent Efforts within ninety (90) days after such notice. Following
the IPC’s discussion of any Complementary In-Licensed Third Party IP, subject to
Section 3.9(c), [*****] shall have the right to pursue a license under
Complementary In-Licensed Third Party IP, at [*****] sole expense. For the
avoidance of doubt, [*****] may at any time obtain a license under Complementary
In-Licensed Third Party IP outside the Field, at [*****] sole expense, provided
that if [*****] decides to seek to obtain such a license, it shall use
reasonable efforts to coordinate its licensing activities in this regard with
[*****].

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(c) [*****] shall provide the proposed terms of any license under Complementary
In-Licensed Third Party IP and the final version of the definitive license
agreement for any Complementary In-Licensed Third Party IP to the IPC for review
and discussion prior to signing, and shall consider Intrexon’s comments thereto
in good faith. To the extent that [*****] obtains a license under Supplemental
In-Licensed Third Party IP, [*****] shall provide the final version of the
definitive license agreement for such Supplemental In-Licensed Third Party IP to
the IPC. If [*****] acquires rights under any In-Licensed Program IP outside the
Field, it will do so on a non-exclusive basis unless it obtains the prior
written consent of [*****] for such license outside the Field to be exclusive.
Any Party that is pursuing a license to any In-Licensed Program IP with respect
to the Field under this Section 3.9 shall keep the other Party reasonably
informed of the status of any negotiations relating thereto. For purposes of
clarity, (i) any costs incurred by [*****] in obtaining and maintaining licenses
to Supplemental In-Licensed Third Party IP shall be borne solely by [*****], and
(ii) any costs incurred by [*****] in obtaining and maintaining licenses to
Complementary In-Licensed Third Party IP (and, to the limited extent provided in
subsection (b), Supplemental In-Licensed Third Party IP) shall be borne solely
by [*****].

(d) For any Third Party license under which Oragenics or its Affiliates obtain a
license under Patents claiming inventions or know-how specific to or used or
incorporated into the development, manufacture, and/or Commercialization of
Oragenics Products, Oragenics shall use commercially reasonable efforts to
ensure that Oragenics will have the ability, pursuant to Section 10.4(h), to
assign such agreement to Intrexon or grant a sublicense to Intrexon thereunder
(having the scope set forth in Section 10.4(h)).

(e) The licenses granted to Oragenics under Section 3.1 may include sublicenses
under Intrexon IP that has been licensed to Intrexon by one or more Third
Parties. Any such sublicenses are subject to the terms and conditions set forth
in the applicable upstream license agreement, subject to the cost allocation set
forth in Section 3.9(c), provided that Intrexon shall either provide unredacted
copies of such upstream license agreements to Oragenics or shall disclose in
writing to Oragenics all of such terms and conditions that are applicable to
Oragenics. Oragenics shall not be responsible for complying with any provisions
of such upstream license agreements unless, and to the extent that, such
provisions have been disclosed to Oragenics as provided in the preceding
sentence.

(f) If either Party receives notice from a Third Party concerning activities of
a Party taken in conjunction with performance of obligations under this
Agreement, which notice alleges infringement by a Party of, or offers license
under, Patents or other intellectual property rights owned or controlled by that
Third Party, the receiving Party shall inform the other party thereof within
five (5) business days.

3.10 Licenses to Intrexon. Subject to the terms and conditions of this
Agreement, Oragenics hereby grants to Intrexon a non-exclusive, worldwide,
fully-paid, royalty-free license, under any applicable Patents or other
intellectual property Controlled by Oragenics or its Affiliates, solely to the
extent necessary for Intrexon to conduct those responsibilities assigned to it
under this Agreement, which license shall be sublicensable solely to Intrexon’s
Affiliates or to any Intrexon

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

subcontractors as permitted in accord with Section 4.6 or as otherwise permitted
to be used by Intrexon in conjunction with support services under Section 4.7
(subject to JSC research plan approval)

3.11 Restrictions Relating to Intrexon Materials. Oragenics and its permitted
sublicensees shall use the Intrexon Materials solely for purposes of the
Probiotics Program and not for any other purpose without the prior written
consent of Intrexon. With respect to the Intrexon Materials comprising
Intrexon’s vector assembly technology, Oragenics shall not, and shall ensure
that Oragenics personnel and permitted sublicensees do not, except as otherwise
expressly permitted under this Agreement, (a) distribute, sell, lend or
otherwise transfer such Intrexon Materials to any Third Party; (b) co-mingle
such Intrexon Materials with any other proprietary biological or chemical
materials without Intrexon’s written consent; or (c) analyze such Intrexon
Materials or in any way attempt to reverse engineer or sequence such Intrexon
Materials.

3.12 Ancillary Application. In the event Oragenics desires to utilize an
Oragenics Product that has reached an Approval Milestone Event for an indicated
use that would not constitute the use of such Oragenics Product within the
Field, Oragenics may request a modification of the Field of this Agreement to
permit the inclusion of such indication. Any such modification shall constitute
an amendment of this Agreement and shall require the consent of Intrexon.
[*****] The parties acknowledge that in no event shall such a modification of
the Field provide rights in any target or indication that in within another
existing collaboration or contractual obligation of Intrexon.

ARTICLE 4

OTHER RIGHTS AND OBLIGATIONS

4.1 Development and Commercialization. Subject to Sections 4.6 and 4.7,
Oragenics shall be solely responsible for the development and commercialization
of Oragenics Products in the Field. Oragenics shall be responsible for all costs
incurred in connection with the Probiotics Program except that Intrexon shall be
responsible for the following: (a) costs of establishing manufacturing
capabilities and facilities in connection with Intrexon’s manufacturing
obligation under Section 4.6 (provided, however, that Intrexon may include an
allocable portion of such costs, through depreciation and amortization, when
calculating the Fully Loaded Cost of manufacturing an Oragenics Product, to the
extent such allocation, depreciation, and amortization is permitted by US GAAP,
it being recognized that the majority of non-facilities scale-up costs cannot be
capitalized and amortized under US GAAP); (b) costs of basic research with
respect to the Intrexon Channel Technology and Intrexon Materials (i.e.,
platform improvements) but, for clarity, excluding research described in
Section 4.7 or research requested by the JSC for the development of an Oragenics
Product (which research costs shall be reimbursed by Oragenics); (c) [*****];
and (d) costs of filing, prosecution and maintenance of Intrexon Patents. The
costs encompassed within clause (a) of the previous sentence shall include the
scale-up of Intrexon Materials for generating data for regulatory approval
submissions and Commercialization of Oragenics Products undertaken pursuant to
Section 4.6, which shall be at Intrexon’s cost whether it elects to conduct such
efforts internally or through Third Party contractors retained by either
Intrexon or Oragenics (with Intrexon’s consent).

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.2 Transfer of Technology and Information. The JSC shall develop a plan and
protocol for each project and timing for the transfer of relevant data and
Intrexon Materials.

4.3 Information and Reporting. Oragenics will keep Intrexon informed about
Oragenics’ efforts to develop and Commercialize Oragenics Products, including
reasonable and accurate summaries of Oragenics’ (and its Affiliates’ and, if
applicable, (sub)licensees’) global development plans (as updated), including
preclinical, clinical and regulatory plans, global marketing plans (as updated),
progress towards meeting the goals and milestones in such plans and explanations
of any material deviations, and significant developments in the development
and/or Commercialization of the Oragenics Products, including initiation or
completion of a clinical trial, submission of a United States or international
regulatory filing, receipt of a response to such United States or international
regulatory filing, clinical or product safety event, receipt of regulatory
approval or commercial launch, and manufacturing costs and pricing information.
As set forth in Section 3.8 above, Oragenics shall also provide to Intrexon
copies of all final preclinical protocols and reports, final clinical protocols
and reports, and regulatory correspondence and filings generated by Oragenics as
soon as practical after they become available. Intrexon will keep Oragenics
informed about Intrexon’s efforts (a) to establish manufacturing capabilities
and facilities for Oragenics Products (and Intrexon Materials relevant thereto)
and otherwise perform its manufacturing responsibilities under Section 4.6 and
(b) to undertake discovery-stage research for the Probiotics Program with
respect to the Intrexon Channel Technology and Intrexon Materials. Unless
otherwise provided herein or directed by the JSC in accord with Section 4.2
above, such disclosures by Oragenics and Intrexon will be coordinated by the JSC
and made in connection with JSC meetings at least once every six (6) months
while Oragenics Products are being developed or Commercialized anywhere in the
world, and shall be reflected in the minutes of such meetings.

4.4 Regulatory Matters. At all times after the Effective Date, Oragenics shall
own and maintain, at its own cost, all regulatory filings and regulatory
approvals for Oragenics Products that Oragenics is developing or Commercializing
pursuant to this Agreement. As such, Oragenics shall be responsible for
reporting all adverse events related to such Oragenics Products to the
appropriate regulatory authorities in the relevant countries, in accordance with
the applicable laws and regulations of such countries. To the extent that
Intrexon will itself develop, or in collaboration with other third parties
develop, Intrexon Materials outside of the Field, Intrexon may request that
Oragenics and Intrexon establish and execute a separate safety data exchange
agreement, which agreement will address and govern the timely exchange of safety
information generated by Oragenics, Intrexon, and relevant third parties with
respect to specific Intrexon Materials. The decision to list or not list Patents
in any regulatory filing for an Oragenics Product (for example, as required by
21 C.F.R. § 314.53(b)), add or delete a Patent from a regulatory filing, or to
otherwise identify a Patent to a third party in compliance with laws or
regulations relating to regulatory approvals (for example, in compliance with 42
U.S.C. § 262(a)(1)(A)(k) et seq.) shall be determined by Intrexon, after
consultation with Oragenics, except with respect to Product Specific Program
Patents, which will be mutually determined by the Parties.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.5 Diligence.

(a) Oragenics shall use, and shall require its Product Sublicensees to use,
Diligent Efforts to develop and Commercialize Oragenics Products.

(b) Without limiting the generality of the foregoing, Intrexon may, from time to
time, notify Oragenics that it believes it has identified a Superior Therapy,
and in such case Intrexon shall provide to Oragenics its then-available
information about such therapy and reasonable written support for its conclusion
that the therapy constitutes a Superior Therapy. Oragenics shall have the
following obligations with respect to such proposed Superior Therapy: (i) within
sixty (60) days after such notification, Oragenics shall prepare and deliver to
the JSC for review and approval a development plan detailing how Oragenics will
pursue the Superior Therapy (including a proposed budget); (ii) Oragenics shall
revise the development plan as directed by the JSC; and (iii) following approval
of the development plan by the JSC, Oragenics shall use Diligent Efforts to
pursue the development of the Superior Therapy under the Probiotics Program in
accordance with such development plan. If Oragenics fails to comply with the
foregoing obligations, or if Oragenics unreasonably exercises its casting vote
at the JSC to either (x) prevent the approval of a development plan for a
Superior Therapy; (y) delay such approval more than sixty (60) days after
delivery of the development plan to the JSC; or (z) approve a development plan
that is insufficient in view of the nature and magnitude of the opportunity
presented by the Superior Therapy, then Intrexon shall have the termination
right set forth in Section 10.2(c) (subject to the limitation set forth
therein). For clarity, any dispute arising under this 4.5, including any dispute
as to whether a proposed project constitutes a Superior Therapy (as with any
other dispute under this Agreement) shall be subject to dispute resolution in
accordance with Article 11.

(c) The activities of Oragenics’ Affiliates and any permitted sublicensees shall
be attributed to Oragenics for the purposes of evaluating Oragenics’ fulfillment
of the obligations set forth in this Section 4.5.

4.6 Manufacturing. Intrexon shall have the option and, in the event it so
elects, shall use Diligent Efforts, to perform any manufacturing activities in
connection with the Probiotics Program that relate to the Intrexon Materials,
including through the use of a suitable Third Party contract manufacturer. To
the extent that Intrexon so elects, Intrexon may request that Oragenics and
Intrexon establish and execute a separate manufacturing and supply agreement,
which agreement will establish and govern the production, quality assurance, and
regulatory activities associated with manufacture of Intrexon Materials. Except
as provided in Section 4.1, any manufacturing undertaken by Intrexon pursuant to
the preceding sentence shall be performed in exchange for cash payments equal to
Intrexon’s Fully Loaded Cost in connection with such manufacturing, on terms to
be negotiated by the Parties in good faith. In the event that Intrexon does not
manufacture Intrexon Materials, bulk drug product or bulk quantities of other
components of Oragenics Products, then Intrexon shall provide to Oragenics or a
contract manufacturer selected by Oragenics and approved by Intrexon all
Information Controlled by Intrexon that is (a) related to the manufacturing of
such Intrexon Materials, bulk drug product or bulk qualities of other components
of Oragenics Products, for use in the Field and (b) reasonably necessary to
enable Oragenics or such contract manufacturer (as appropriate) for the sole
purpose of manufacturing such Intrexon Materials, bulk drug product or bulk
quantities of other components of Oragenics Products. The costs and expenses
incurred by

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Intrexon in carrying out such transfer shall be borne by Intrexon. Any
manufacturing Information transferred hereunder to Oragenics or its contract
manufacturer shall not be further transferred to any Third Party, including any
Product Sublicensee, or any Oragenics Affiliate without the prior written
consent of Intrexon; provided, however, that Intrexon shall not unreasonably
withhold such consent if necessary to permit Oragenics to switch manufacturers.

4.7 Support Services. The JSC will meet promptly following the Effective Date
and establish a plan under which Intrexon will provide support services to
Oragenics for the research and development of Oragenics Products under the
Probiotics Program, which initial plan may be amended from time to time by the
JSC. Oragenics will compensate Intrexon for such support services with cash
payments equal to Intrexon’s Fully Loaded Cost in connection with such services.
Additionally, from time to time, on an ongoing basis, Oragenics shall request,
or Intrexon may propose, that Intrexon perform certain additional support
services with respect to the Probiotics Program. To the extent that the Parties
mutually agree that Intrexon should perform such additional services, the
Parties shall negotiate in good faith the terms under which services would be
performed, it being understood that Intrexon would be compensated for such
services by cash payments equal to Intrexon’s Fully Loaded Cost in connection
with such services.

4.8 Compliance with Law. Each Party shall comply, and shall ensure that its
Affiliates, (sub)licensees and Third Party contractors comply, with all
applicable laws, regulations, and guidelines applicable to the Probiotics
Program, including without limitation those relating to the transport, storage,
and handling of Intrexon Materials and Oragenics Products.

4.9 Trademarks and Patent Marking. To the extent permitted by applicable law and
regulations, Oragenics shall, and shall ensure that the packaging, promotional
materials, and labeling for Oragenics Products, as appropriate, shall carry, in
a conspicuous location, the applicable Intrexon Trademark(s), subject to
Oragenics’ reasonable approval of the size, position, and location thereof.
Consistent with the U.S. patent laws, Oragenics shall ensure that Oragenics
Products, or their respective packaging or accompanying literature as
appropriate, bear applicable and appropriate patent markings for Intrexon Patent
numbers. Oragenics shall provide Intrexon with copies of any materials
containing the Intrexon Trademarks or patent markings prior to using or
disseminating such materials, in order to obtain Intrexon’s approval thereof.
Oragenics’ use of the Intrexon Trademarks and patent markings shall be subject
to prior review and approval of the IPC. Oragenics acknowledges Intrexon’s sole
ownership of the Intrexon Trademarks and agrees not to take any action
inconsistent with such ownership. Oragenics covenants that it shall not use any
trademark confusingly similar to any Intrexon Trademarks in connection with any
products (including any Oragenics Product). From time to time during the Term,
Intrexon shall have the right to obtain from Oragenics samples of Oragenics
Product sold by Oragenics or its Affiliates or sublicensees, or other items
which reflect public uses of the Intrexon Trademarks or patent markings, for the
purpose of inspecting the quality of such Oragenics Products, the use of the
Intrexon Trademarks, or the accuracy of the patent markings. In the event that
Intrexon inspects under this Section 4,9, Intrexon shall notify the result of
such inspection to Oragenics in writing thereafter. Oragenics shall comply with
reasonable policies provided by Intrexon from time-to-time to maintain the
goodwill and value of the Intrexon Trademarks.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.10 Reporting Compliance. During the Term, in the event that Intrexon notifies
Oragenics that Intrexon has reasonably concluded, after consultation with its
outside advisors, that Intrexon will be required to consolidate Oragenics’
financial statements with its own or otherwise incorporate summary financial
information of Oragenics in one of or more of Intrexon’s financial reports and
filings as required by US GAAP or SEC requirements, Oragenics shall comply with
the additional obligations set forth below in this Section 4.10.

(a) Oragenics shall keep its books and records consistent with US GAAP.

(b) Oragenics shall provide to Intrexon a complete set of draft basic financial
statements and a draft of Oragenics’ Form 10-Q within twenty-eight (28) days
after the end of the calendar quarter. Such financial statements may be
unaudited and should be prepared in accordance with SEC and US GAAP
requirements. Additionally, if not otherwise disclosed in any such draft Form
10-Q of Oragenics, Oragenics shall provide Intrexon with its anticipated cash
dry date concurrent with providing the draft Form 10-Q.

(c) Oragenics shall provide to Intrexon a complete set of draft audited
financial statements, including accompanying footnotes, as of and for the end of
each fiscal year and a draft of Oragenics’ Form 10-K within sixty (60) days
after the end of such fiscal year. Such financial statements must be prepared in
accordance with SEC and US GAAP requirements. Additionally, if not otherwise
disclosed in any such Form 10-K of Oragenics, Oragenics shall provide Intrexon
with its anticipated cash dry date concurrent with providing the draft Form
10-K.

(d) Oragenics shall communicate in writing as soon as practical to Intrexon any
material weaknesses or significant deficiencies in internal accounting controls
as well as context regarding the cause and planned disposition of such material
weakness or significant deficiencies.

(e) Oragenics shall communicate in writing as soon as practical to Intrexon any
adverse event which may result in a material adjustment to the carrying value of
Intrexon’s holdings in Oragenics securities.

(f) Oragenics shall provide to Intrexon, within a reasonable time frame, any
other items related to Oragenics operations that may be reasonably requested by
Intrexon to meet its compliance requirements under applicable laws and
regulations, including filing requirements with the SEC and any other
regulators.

(g) Oragenics shall work with its external auditors to cause any necessary
auditor consents or other items needed from such external auditors to be
provided timely to Intrexon in order for Intrexon to meet any SEC filing
requirements or other compliance requirements under applicable laws and
regulations.

4.11 Modification of Deadlines. The parties agree that the delivery deadlines in
Section 4.10 will be modified to the extent necessary to ensure that such
deliverables are provided by Oragenics in a reasonable time frame prior to the
date necessary for Intrexon to meet any disclosure obligation under rules or
regulations to which Intrexon may be or become subject from time to time.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Intrexon will provide Oragenics with notice as promptly as practicable regarding
any changes in Intrexon’s disclosure obligations that would require a change in
delivery deadlines or cure periods per this Section 4.11.

ARTICLE 5

COMPENSATION

5.1 Technology Access Fee. In partial consideration for Oragenics’ appointment
as an exclusive channel collaborator in the Field and the other rights granted
to Oragenics hereunder, within thirty (30) days of execution of this Agreement
Oragenics shall issue the number of shares of Oragenics’ common stock having a
fair market value of six million United States dollars ($6,000,000), in
accordance with the terms and conditions of that certain Stock Issuance
Agreement of even date herewith (the “Equity Agreement”), which shares are
termed the Technology Access Fee Shares in the Equity Agreement. Provided that
all closing conditions for the Technology Access Fee Shares (as set forth in the
Equity Agreement) that are within the reasonable control of Intrexon have been
satisfied or waived, the issuance of the Technology Access Fee Shares (as set
forth in the Equity Agreement) is a condition subsequent to the effectiveness of
this Agreement.

5.2 Milestones.

(a) Oragenics Commercialization Milestones. Upon the first instance of
attainment of certain Commercialization Milestone Events by an Oragenics Product
(whether such attainment is achieved by Oragenics or by a permitted
sublicensee), Oragenics has agreed to pay Intrexon milestone payments as set
forth in this Section 5.2. The milestone payments are each payable, at
Oragenics’ election subject to Section 5.2(c), either in cash or in shares of
Oragenics’ common stock (using Fair Market Value, as defined in the Equity
Agreement, to calculate the number of shares to be issued to Intrexon in lieu of
cash). For clarity, each of the three (3) separate Commercialization Milestone
Events will trigger payment by Oragenics only once (i.e., only the first time
each such Commercialization Milestone Event in question is achieved), and
Oragenics will not be obligated to make any milestone payment for any given
Oragenics Product if that same milestone payment had been previously paid to
Intrexon for any previous Oragenics Product having achieved previously the same
Commercialization Milestone Event. The specific milestone payments due to
Intrexon upon achievement of each of the Commercialization Milestone Events are
set forth in Sections 5.2(a)(i) through 5.3(a)(iii) below.

(i) Oragenics shall pay Intrexon a milestone payment of two (2) million United
States dollars ($2,000,000) within thirty (30) days of the first instance of the
achievement of the Phase II Milestone Event, said payment being made, at
Oragenics’ option subject to Section 5.2(b), either in cash or in shares of
Oragenics’ common stock.

(ii) Oragenics shall pay Intrexon a milestone payment of five (5) million United
States dollars ($5,000,000) within thirty (30) days of the first instance of the
achievement of the Phase III Milestone Event, said payment being made, at
Oragenics’ option subject to Section 5.2(b), either in cash or in shares of
Oragenics’ common stock.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iii) Oragenics shall pay Intrexon a milestone payment of ten (10) million
United States dollars ($10,000,000) within thirty (30) days of the first
instance of the achievement of the Approval Milestone Event, said payment being
made, at Oragenics’ option subject to Section 5.2(b), either in cash or in
shares of Oragenics’ common stock.

(b) Milestones After Company Sale. In the event that Oragenics consummates a
Company Sale prior to paying to Intrexon any one or more of the respective
milestone payments set forth in Sections 5.2(a)(i) through 5.2(a)(iii) and this
Agreement is transferred or assigned to the buyer in connection with such
Company Sale, then all subsequent payments for Commercialization Milestone
Events shall thereafter each be payable only in cash to Intrexon.

(c) Product Sublicense Milestones. If (A) a Commercialization Milestone Event
occurs that gives rise to a right for Intrexon to receive a payment from
Oragenics under Section 5.2(a), (B) that Commercialization Milestone Event is
achieved by an Oragenics Product licensed to a Product Sublicensee under a
respective Product Sublicense, and (C) Oragenics is due to receive a milestone
payment from the Product Sublicensee for achievement of that same (or
substantially similar) Commercialization Milestone Event by the sublicensed
Oragenics Product under the respective Product Sublicense, then Intrexon may
elect at its own discretion to waive that particular milestone payment from
Oragenics for that particular Commercialization Milestone Event and instead
designate the amount of the payment due to Oragenics from the Product
Sublicensee for achievement of that same (or substantially similar)
Commercialization Milestone Event as Sublicensing Revenue for which Intrexon
will be entitled to receive revenue sharing under Section 5.4(b). If it so
elects under this Section 5.2(c), Intrexon must notify Oragenics in writing of
its waiver of the equity-based milestone and election to share the milestone
payment due from the Product Sublicensee as Sublicensing Revenue at least five
(5) business days prior to the deadline for Oragenics to make a payment for the
waived milestone payment. The actual receipt by Intrexon of its full share of
the Product Sublicensee milestone payment as Sublicensing Revenue will be a
condition subsequent to making final any waiver of Intrexon’s rights to receive
the particular milestone payment otherwise due from Oragenics under
Section 5.2(a). Oragenics will pay Intrexon any amount due under this
Section 5.2(c) within the later of (i) thirty (30) days from underlying
Commercialization Milestone Event, or (ii) ten (10) days following the date
stipulated in the underlying Product Sublicense for Oragenics to receive the
milestone payment.

5.3 Equity Agreement Controls. All issuances of stock to Intrexon shall be in
accordance with the terms and conditions of the Equity Agreement, which Equity
Agreement shall control to the extent it may conflict with Sections 5.1 through
5.2 of this Agreement.

5.4 Revenue Sharing.

(a) No later than thirty (30) days after each calendar quarter in which there is
Net Sales arising from the sale of any Oragenics Product in the Field in the
Territory, Oragenics shall pay

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

to Intrexon ten percent (10%) of such Net Sales, on an Oragenics
Product-by-Oragenics Product basis. Commencing with the Effective Date, in the
event that no Net Sales occur for a particular Oragenics Product in any calendar
quarter, neither Oragenics nor Intrexon shall owe any payments hereunder with
respect to such Oragenics Product.

(b) No later than thirty (30) days after each calendar quarter in which
Oragenics or any Oragenics Affiliate receives Sublicensing Revenue, Oragenics
shall pay to Intrexon a percentage of such Sublicensing Revenue equal to the
applicable Sublicensing Revenue Rate. For purposes of clarity, sales of
Oragenics Products by permitted sublicensees shall not constitute Net Sales.

5.5 Method of Payment. Except for payments payable as and made in the form of
common stock, payments due to Intrexon under this Agreement shall be paid in
United States dollars by wire transfer to a bank in the United States designated
in writing by Intrexon. All references to “dollars” or “$” herein shall refer to
United States dollars.

5.6 Payment Reports and Records Retention. Within thirty (30) days after the end
of each calendar quarter during which Net Sales have been generated, during
which Sublicensing Revenue has been received, during which a Commercialization
Milestone Even has been achieved or a payment for such is made or due, Oragenics
shall deliver to Intrexon a written report that shall contain at a minimum for
the applicable calendar quarter:

(a) gross sales of each Oragenics Product (on a country-by-country basis);

(b) itemized calculation of Net Sales, showing all applicable deductions;

(c) itemized calculation of Cost of Goods Sold;

(d) itemized calculation of Sublicensing Revenue, including any offsets claimed
for Third Party license costs;

(e) the amount of the payment (if any) due pursuant to Section 5.4(a) and/or
5.4(b);

(f) the amount of the payment (if any) made or made due by the achievement of an
applicable Commercialization Milestone Event during the present calendar
quarter;

(g) the amount of taxes, if any, withheld to comply with any applicable law; and

(h) the exchange rates used in any of the foregoing calculations.

For three (3) years after each sale or other commercial use of Oragenics
Product, after incurring any component item Oragenics incorporated into its
calculation of Sublicensing Revenues, payments in accord with Section 5.2(b),
Net Sales, or COGS as reported to Intrexon, Oragenics shall keep (and shall
ensure that its Affiliates and, if applicable, (sub)licensees shall keep)
complete and accurate records of such sales, commercial use, or component item
in sufficient detail to confirm the accuracy of the payment calculations
hereunder.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

5.7 Audits.

(a) Upon the written request of Intrexon, Oragenics shall permit an independent
certified public accounting firm of internationally recognized standing selected
by Intrexon, and reasonably acceptable to Oragenics, to have access to and to
review, during normal business hours and upon no less than thirty (30) days
prior written notice, the applicable records of Oragenics and its Affiliates to
verify the accuracy and timeliness of the reports and payments made by Oragenics
under this Agreement. Such review may cover the records for sales made in any
calendar year ending not more than three (3) years prior to the date of such
request. The accounting firm shall disclose to both Parties whether the royalty
reports and/or know-how reports conform to the provisions of this Agreement
and/or US GAAP, as applicable, and the specific details concerning any
discrepancies. Such audit may not be conducted more than once in any calendar
year.

(b) If such accounting firm concludes that additional amounts were owed during
such period, Oragenics shall pay additional amounts, with interest from the date
originally due as set forth in Section 5.9, within thirty (30) days of receipt
of the accounting firm’s written report. If the amount of the underpayment is
greater than five percent (5%) of the total amount actually owed for the period
audited, then Oragenics shall in addition reimburse Intrexon for all costs
related to such audit; otherwise, Intrexon shall pay all costs of the audit. In
the event of overpayment, any amount of such overpayment shall be fully
creditable against amounts payable for the immediately succeeding calendar
quarter(s); provided, however, that if such overpayment is reasonably expected
to exceed the amount projected to be payable to Intrexon by Oragenics over next
[*****], Intrexon will promptly repay to Oragenics any amount exceeding that
projected amount.

(c) Intrexon shall (i) treat all information that it receives under this
Section 5.7 in accordance with the confidentiality provisions of Article 7 and
(ii) cause its accounting firm to enter into an acceptable confidentiality
agreement with Oragenics obligating such firm to retain all such financial
information in confidence pursuant to such confidentiality agreement, in each
case except to the extent necessary for Intrexon to enforce its rights under
this Agreement.

5.8 Taxes. The Parties will cooperate in good faith to obtain the benefit of any
relevant tax treaties to minimize as far as reasonably possible any taxes which
may be levied on any amounts payable hereunder. Oragenics shall deduct or
withhold from any payments any taxes that it is required by applicable law to
deduct or withhold. Notwithstanding the foregoing, if Intrexon is entitled under
any applicable tax treaty to a reduction of the rate of, or the elimination of,
applicable withholding tax, it may deliver to Oragenics or the appropriate
governmental authority (with the assistance of Oragenics to the extent that this
is reasonably required and is expressly requested in writing) the prescribed
forms necessary to reduce the applicable rate of withholding or to relieve
Oragenics of its obligation to withhold tax, and Oragenics shall apply the
reduced rate of withholding tax, or dispense with withholding tax, as the case
may be, provided that Oragenics has received evidence of Intrexon’s delivery of
all applicable forms (and, if necessary, its receipt of appropriate

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

governmental authorization) at least fifteen (15) days prior to the time that
the payment is due. If, in accordance with the foregoing, Oragenics withholds
any amount, it shall make timely payment to the proper taxing authority of the
withheld amount, and send to Intrexon proof of such payment within forty-five
(45) days following that latter payment.

5.9 Late Payments. Any amount owed by Oragenics to Intrexon under this Agreement
that is not paid within the applicable time period set forth herein shall accrue
interest at the lower of (a) two percent (2%) per month, compounded, or (b) the
highest rate permitted under applicable law.

ARTICLE 6

INTELLECTUAL PROPERTY

6.1 Ownership.

(a) Subject to the license granted under Section 3.1, all rights in the Intrexon
IP shall remain with Intrexon.

(b) Oragenics and/or Intrexon may solely or jointly conceive, reduce to practice
or develop discoveries, inventions, processes, techniques, and other technology,
whether or not patentable, in the course of performing the Probiotics Program
(collectively “Inventions”). Each Party shall promptly provide the other Party
with a detailed written description of any such Inventions that relate to the
Field. Inventorship shall be determined in accordance with United States patent
laws.

(c) Intrexon shall solely own all right, title and interest in all Inventions
related to Intrexon Channel Technology, together with all Patent rights and
other intellectual property rights therein (the “Channel-Related Program IP”).
Oragenics hereby assigns all of its right, title and interest in and to the
Channel-Related Program IP to Intrexon. Oragenics agrees to execute such
documents and perform such other acts as Intrexon may reasonably request to
obtain, perfect and enforce its rights to the Channel-Related Program IP and the
assignment thereof.

(d) Notwithstanding anything to the contrary in this Agreement, any discovery,
invention, process, technique, or other technology, whether or not patentable,
that is conceived, reduced to practice or developed by Oragenics solely or
jointly through the use of the Intrexon Channel Technology, Intrexon IP, or
Intrexon Materials in breach of the terms and conditions of this Agreement,
together with all patent rights and other intellectual property rights therein,
shall be solely owned by Intrexon and shall be included in the Channel-Related
Program IP.

(e) All Information regarding Channel-Related Program IP shall be Confidential
Information of Intrexon. Oragenics shall be under appropriate written agreements
with each of its employees, contractors, or agents working on the Probiotics
Program, pursuant to which such person shall grant all rights in the Inventions
to Oragenics (so that Oragenics may convey certain of such rights to Intrexon,
as provided herein) and agree to protect all Confidential Information relating
to the Probiotics Program.

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(f) All rights, technology, and intellectual property (A) owned by Oragenics or
licensed from a Third Party by Oragenics as of the Effective Date, or
(B) thereafter developed by Oragenics independent of the Probiotics Program,
Intrexon Channel Technology, Intrexon IP or Intrexon Materials, shall be owned
by and remain the property of Oragenics (the “Oragenics Independent IP”).

6.2 Patent Prosecution.

(a) Intrexon shall have the sole right, but not the obligation, to (a) conduct
and control the filing, prosecution and maintenance of the Intrexon Patents, and
(b) conduct and control the filing, prosecution, and maintenance of any
applications for patent term extension and/or supplementary protection
certificates for the Intrexon Patents that may be available as a result of the
regulatory approval of any Oragenics Product. At the reasonable request of
Intrexon, Oragenics shall cooperate with Intrexon in connection with such
filing, prosecution, and maintenance, at Intrexon’s expense. Under no
circumstances shall Oragenics (a) file, attempt to file, or assist anyone else
in filing, or attempting to file, any Patent application, either in the United
States or elsewhere, that claims or uses or purports to claim or use or relies
for support upon an Invention owned by Intrexon, (b) use, attempt to use, or
assist anyone else in using or attempting to use, the Intrexon Know-How,
Intrexon Materials, or any Confidential Information of Intrexon to support the
filing of a Patent application, either in the United States or elsewhere, that
contains claims directed to the Intrexon IP, Intrexon Materials, or the Intrexon
Channel Technology, or (c) without prior approval of the IPC, file, attempt to
file, or assist anyone else in filing, or attempting to file, any application
for patent term extension or supplementary protection certificate, either in the
United States or elsewhere, that relies upon the regulatory approval of an
Oragenics Product.

(b) Oragenics shall have the sole right, but not the obligation, to conduct and
control the filing, prosecution and maintenance of any Patents claiming
Inventions that are owned by Oragenics or its Affiliates and not assigned to
Intrexon under Section 6.1(c) (“Oragenics Program Patents”). At the reasonable
request of Oragenics, Intrexon shall cooperate with Oragenics in connection with
such filing, prosecution, and maintenance, at Oragenics’ expense.

(c) As used above “Prosecuting Party” means Intrexon in the case of Intrexon
Patents and Oragenics in the case of Oragenics Program Patents. The Prosecuting
Party shall be entitled to use patent counsel selected by it and reasonably
acceptable to the non-Prosecuting Party (including in-house patent counsel as
well as outside patent counsel) for the prosecution of the Intrexon Patents and
Oragenics Program Patents, as applicable. The Prosecuting Party shall:

(i) regularly provide the other Party in advance with reasonable information
relating to the Prosecuting Party’s prosecution of Patents hereunder, including
by providing copies of substantive communications, notices and actions submitted
to or received from the relevant patent authorities and copies of drafts of
filings and correspondence that the Prosecuting

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Party proposes to submit to such patent authorities (it being understood that,
to the extent that any such information is readily accessible to the public, the
Prosecuting Party may, in lieu of directly providing copies of such information
to such other Party, provide such other Party with sufficient information that
will permit such other Party to access such information itself directly);

(ii) consider in good faith and consult with the non-Prosecuting Party regarding
its timely comments with respect to the same; provided, however, that if, within
fifteen (15) days after providing any documents to the non-Prosecuting Party for
comment, the Prosecuting Party does not receive any written communication from
the non-Prosecuting Party indicating that it has or may have comments on such
document, the Prosecuting Party shall be entitled to assume that the
non-Prosecuting Party has no comments thereon;

(iii) consult with the non-Prosecuting Party before taking any action that would
reasonably be expected to have a material adverse impact on the scope of claims
within the Intrexon Patents and Oragenics Program Patents, as applicable.

6.3 Infringement of Patents by Third Parties.

(a) Except as expressly provided in the remainder of this Section 6.3, Intrexon
shall have the sole right to take appropriate action against any person or
entity directly or indirectly infringing any Intrexon Patent (or asserting that
an Intrexon Patent is invalid or unenforceable) (collectively, “Infringement”),
either by settlement or lawsuit or other appropriate action.

(b) Notwithstanding the foregoing, Oragenics shall have the first right, but not
the obligation, to take appropriate action to enforce Product-Specific Program
Patents against any Infringement that involves a commercially material amount of
allegedly infringing activities in the Field (“Field Infringement”), either by
settlement or lawsuit or other appropriate action. If Oragenics exercises the
foregoing right, Intrexon agrees to be named in any such action if required. If
Oragenics fails to take the appropriate steps to enforce Product-Specific
Program Patents against any Field Infringement within one hundred eighty
(180) days of the date one Party has provided notice to the other Party pursuant
to Section 6.3(g) of such Field Infringement, then Intrexon shall have the right
(but not the obligation), at its own expense, to enforce Product-Specific
Program Patents against such Field Infringement, either by settlement or lawsuit
or other appropriate action.

(c) With respect to any Field Infringement that cannot reasonably be abated
through the enforcement of Product-Specific Program Patents pursuant to
Section 6.3(b) but can reasonably be abated through the enforcement of Intrexon
Patent(s) (other than the Product-Specific Program Patents), Intrexon shall be
obligated to choose one of the following courses of action: (i) enforce one or
more of the applicable Intrexon Patent(s) in a commercially reasonable manner
against such Field Infringement, or (ii) [*****]. The Party enforcing the
applicable Intrexon Patent(s) shall bear the costs and expenses of such
enforcement. The determination of which Intrexon Patent(s) to assert shall be
made by Intrexon in its sole discretion; provided, however, that Intrexon shall
consult in good faith with Oragenics on such determination. For the avoidance of
doubt, Intrexon has no obligations under this Agreement to enforce any Intrexon
Patents against, or otherwise abate, any Infringement that is not a Field
Infringement.

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(d) In the event a Party pursues an action under this Section 6.3, the other
Party shall reasonably cooperate with the enforcing Party with respect to the
investigation and prosecution of any alleged, threatened, or actual
Infringement, at the enforcing Party’s expense.

(e) Oragenics shall not settle or otherwise compromise any action under this
Section 6.3 in a way that diminishes the rights or interests of Intrexon outside
the Field or adversely affects any Intrexon Patent without Intrexon’s prior
written consent, which consent shall not be unreasonably withheld. Intrexon
shall not settle or otherwise compromise any action under this Section 6.3 in a
way that diminishes the rights or interests of Oragenics in the Field or
adversely affects any Intrexon Patent with respect to the Field without
Oragenics’ prior written consent, which consent shall not be unreasonably
withheld.

(f) Except as otherwise agreed to by the Parties in writing, any settlements,
damages or other monetary awards recovered pursuant to a suit, proceeding, or
action brought pursuant to Section 6.3 will be allocated first to the costs and
expenses of the Party controlling such action, and second, to the costs and
expenses (if any) of the other Party (to the extent not otherwise reimbursed),
and any remaining amounts (the “Recovery”) will be shared by the Parties as
follows: In any action initiated by Intrexon pursuant to Section 6.3(a) that
does not involve Field Infringement, or in any action initiated by Intrexon
pursuant to Section 6.3(b), Intrexon shall retain one hundred percent (100%) of
any Recovery. In any action initiated by Oragenics pursuant to Section 6.3(b),
Oragenics shall retain one hundred percent (100%) of any Recovery, [*****]. In
any action initiated by Intrexon or Oragenics pursuant to Section 6.3(c), the
enforcing Party shall retain one hundred percent (100%) of any Recovery.

(g) Oragenics shall promptly notify Intrexon in writing of any suspected,
alleged, threatened, or actual Infringement of which it becomes aware, and
Intrexon shall promptly notify Oragenics in writing of any suspected, alleged,
threatened, or actual Field Infringement of which it becomes aware.

ARTICLE 7

CONFIDENTIALITY

7.1 Confidentiality. Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing by the Parties, each Party agrees that it shall
keep confidential and shall not publish or otherwise disclose and shall not use
for any purpose other than as provided for in this Agreement any Confidential
Information disclosed to it by the other Party pursuant to this Agreement,
except to the extent that the receiving Party can demonstrate by competent
evidence that specific Confidential Information:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality to a Third Party, by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others; or

(e) was independently discovered or developed by the receiving Party without the
use of Confidential Information belonging to the disclosing Party, as documented
by the receiving Party’s written records.

The foregoing non-use and non-disclosure obligation shall continue
(i) indefinitely, for all Confidential Information that qualifies as a trade
secret under applicable law; or (ii) for the Term of this Agreement and for
seven (7) years thereafter, in all other cases.

7.2 Authorized Disclosure. Notwithstanding the limitations in this Article 7,
either Party may disclose the Confidential Information belonging to the other
Party to the extent such disclosure is reasonably necessary in the following
instances:

(a) complying with applicable laws or regulations or valid court orders,
provided that the Party making such disclosure provides the other Party with
reasonable prior written notice of such request or demand for disclosure and
makes a reasonable effort to obtain, or to assist the other Party in obtaining,
a protective order preventing or limiting the disclosure and/or requiring that
the terms and conditions of this Agreement be used only for the purposes for
which the law or regulation required, or for which the order was issued;

(b) to regulatory authorities in order to seek or obtain approval to conduct
clinical trials, or to gain regulatory approval, of Oragenics Products or any
products being developed by Intrexon or its other licensees and/or channel
partners or collaborators, provided that the Party making such disclosure
(i) provides the other Party with reasonable opportunity to review any such
disclosure in advance and to suggest redactions or other means of limiting the
disclosure of such other Party’s Confidential Information and (ii) does not
unreasonably reject any such suggestions;

(c) disclosure to investors and potential investors, acquirers, or merger
candidates who agree to maintain the confidentiality of such information,
provided that such disclosure is used solely for the purpose of evaluating such
investment, acquisition, or merger (as the case may be);

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(d) disclosure on a need-to-know basis to Affiliates, licensees, sublicensees,
employees, consultants or agents (such as CROs and clinical investigators) who
agree to be bound by obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this Article 7; and

(e) disclosure of the terms of this Agreement by Intrexon to collaborators and
other channel partners or collaborators who agree to be bound by obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 7.

7.3 Publicity; Publications. The Parties agree that the public announcement of
the execution of this Agreement shall be substantially in the form of a press
release (the form of which shall be mutually agreed to by the Parties) and/or
the filing of a Form 8-K by one or both of the Parties (to the extent required
by relevant laws or regulations relating to required disclosure of material
information to public markets and/or the SEC). Each Party will provide the other
Party with the opportunity to review and comment, prior to submission or
presentation, on external reports, securities filings, publications and
presentations (e.g., press releases, reports to government agencies, abstracts,
posters, manuscripts and oral presentations) that refer to the Probiotics
Program, Oragenics Products, or programs that are approved by the JSC. For such
reports, publications, and presentations, the disclosing Party will provide the
other Party at least fifteen (15) calendar days for review of the proposed
submission or presentation. In the case of a Form 8-K filing, such shall be
provided to the non-filing Party by the filing party as soon as practicable
prior to filing for review and comment. For reports and manuscripts, the
disclosing Party will provide the other Party at least thirty (30) days for
review of the report or manuscript. The presenting Party will act in good faith
to incorporate the comments of the other Party and shall, in any event, redact
any Confidential Information of the other Party and cooperate with the other
Party to postpone such submissions or presentations if necessary to provide the
other Party with sufficient time to prepare and file any related Patent
applications before the submission or presentation occurs, as appropriate.

7.4 Terms of the Agreement. Each Party shall treat the terms of this Agreement
as the Confidential Information of other Party, subject to the exceptions set
forth in Section 7.2. Notwithstanding the foregoing, each Party acknowledges
that the other Party may be obligated to file a copy of this Agreement with the
SEC, either as of the Effective Date or at some point during the Term. Each
Party shall be entitled to make such a required filing, provided that it
requests confidential treatment of certain commercial terms and sensitive
technical terms hereof to the extent such confidential treatment is reasonably
available to it. In the event of any such filing, the filing Party shall provide
the other Party with a copy of the Agreement marked to show provisions for which
the filing Party intends to seek confidential treatment and shall reasonably
consider and incorporate the other Party’s comments thereon to the extent
consistent with the legal requirements governing redaction of information from
material agreements that must be publicly filed. The other Party shall promptly
provide any such comments.

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

7.5 Proprietary Information and Operational Audits.

(a) For the purpose of confirming compliance with the Field-limited licenses
granted in Article 3, the diligence obligations of Article 4, and the
confidentiality obligations under Article 7, Oragenics acknowledges that
Intrexon’s authorized representative(s), during regular business hours may
(i) examine and inspect Oragenics’ facilities and (ii) inspect all data and work
products relating to this Agreement, subject to restrictions imposed by
applicable laws. Any examination or inspection hereunder shall require five
(5) business days written notice from Intrexon to Oragenics. Oragenics will make
itself and the pertinent employees and/or agents available, on a reasonable
basis, to Intrexon for the aforementioned compliance review.

(b) For the purpose of confirming compliance with the diligence obligations of
Section 4.6, and the confidentiality obligations under Article 7, Intrexon
acknowledges that Oragenics authorized representative(s), during regular
business hours may (i) examine and inspect Intrexon’s facilities and
(ii) inspect all data and work products relating to this Agreement. Any
examination or inspection hereunder shall require five (5) business days written
notice from Oragenics to Intrexon. Intrexon will make itself and the pertinent
employees and/or agents available, on a reasonable basis, to Oragenics for the
aforementioned compliance review.

(c) In view of the Intrexon Confidential Information, Intrexon Know-How, and
Intrexon Materials transferred to Oragenics hereunder, Intrexon from
time-to-time, but no more than quarterly, may request that Oragenics confirm the
status of the Intrexon Materials at Company (i.e. how much used, how much
shipped, to whom and any unused amounts destroyed (by whom, when) as well as any
amounts returned to Intrexon or destroyed). Within ten (10) business days of
Oragenics’ receipt of any such written request, Oragenics shall provide the
written report to Intrexon.

7.6 Intrexon Commitment. Intrexon shall use reasonable efforts to obtain an
agreement with its other licensees and channel partners or collaborators to
enable Oragenics to disclose confidential information of such licensees and
channel partners or collaborators to regulatory authorities in order to seek or
obtain approval to conduct clinical trials, or to gain regulatory approval of,
Oragenics Products, in a manner consistent with the provisions of
Section 7.2(b).

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.1 Representations and Warranties of Oragenics. Oragenics hereby represents and
warrants to Intrexon that, as of the Effective Date:

(a) Corporate Power. Oragenics is duly organized and validly existing under the
laws of Florida and has corporate full power and authority to enter into this
Agreement and to carry out the provisions hereof.

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b) Due Authorization. Oragenics is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person executing
this Agreement on Oragenics’ behalf has been duly authorized to do so by all
requisite corporate action.

(c) Binding Agreement. This Agreement is a legal and valid obligation binding
upon Oragenics and enforceable in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting creditors’ rights, and
subject to general equity principles and to limitations on availability of
equitable relief, including specific performance. The execution, delivery and
performance of this Agreement by Oragenics does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound. Oragenics is aware of no action, suit or inquiry or
investigation instituted by any governmental agency which questions or threatens
the validity of this Agreement.

8.2 Representations and Warranties of Intrexon. Intrexon hereby represents and
warrants to Oragenics that, as of the Effective Date:

(a) Corporate Power. Intrexon is duly organized and validly existing under the
laws of Virginia and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof.

(b) Due Authorization. Intrexon is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person executing
this Agreement on Intrexon’s behalf has been duly authorized to do so by all
requisite corporate action.

(c) Binding Agreement. This Agreement is a legal and valid obligation binding
upon Intrexon and enforceable in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting creditors’ rights, and
subject to general equity principles and to limitations on availability of
equitable relief, including specific performance. The execution, delivery and
performance of this Agreement by Intrexon does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound. Intrexon is aware of no action, suit or inquiry or
investigation instituted by any governmental agency which questions or threatens
the validity of this Agreement.

(d) Additional Intellectual Property Representations.

(i) Intrexon possesses sufficient rights to enable Intrexon to grant all rights
and licenses it purports to grant to Oragenics with respect to the Intrexon IP
under this Agreement;

(ii) The Intrexon IP existing as of the Effective Date constitute all of the
intellectual property Controlled by Intrexon as of such date that is necessary
for the development, manufacture or Commercialization of Oragenics Products;

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iii) Intrexon has not granted, and during the Term Intrexon will not grant, any
right or license, to any Third Party under the Intrexon IP that conflicts with
the rights or licenses granted or to be granted to Oragenics hereunder;

(iv) There is no pending litigation, and Intrexon has not received any written
notice of any claims or litigation, seeking to invalidate or otherwise challenge
the Intrexon IP or Intrexon’s rights therein;

(v) None of the Intrexon IP is subject to any pending re-examination,
opposition, interference or litigation proceedings;

(vi) All of the Intrexon Patents have been filed and prosecuted in accordance
with all applicable laws and have been maintained, with all applicable fees with
respect thereto (to the extent such fees have come due) having been paid;

(vii) Intrexon has entered into agreements with each of its current and former
officers, employees and consultants involved in research and development work,
including development of the Intrexon’s products and technology providing
Intrexon, to the extent permitted by law, with title and ownership to patents,
patent applications, trade secrets and inventions conceived, developed, reduced
to practice by such person, solely or jointly with other of such persons, during
the period of employment by or contract with Intrexon (except where the failure
to have entered into such an agreement would not have a material adverse effect
on the rights granted to Oragenics herein), and Intrexon is not aware that any
of its employees or consultants is in material violation thereof;

(viii) To Intrexon’s knowledge, there is no infringement, misappropriation or
violation by Third Parties of any Intrexon Channel Technology or Intrexon IP in
the Field;

(ix) There is no pending or, to Intrexon’s knowledge, threatened action, suit,
proceeding or claim by others against Intrexon that Intrexon infringes,
misappropriates or otherwise violates any intellectual property or other
proprietary rights of others in connection with the use of the Intrexon Channel
Technology or Intrexon IP, and Intrexon has not received any written notice of
such claim;

(x) To Intrexon’s knowledge, no employee of Intrexon is the subject of any claim
or proceeding involving a violation of any term of any employment contract,
patent disclosure agreement, invention assignment agreement, non-competition
agreement, non-solicitation agreement, non-disclosure agreement or any
restrictive covenant to or with a former employer (A) where the basis of such
violation relates to such employee’s employment with Intrexon or actions
undertaken by the employee while employed with Intrexon and (B) where such
violation is relevant to the use of the Intrexon Channel Technology in the
Field;

(xi) None of the Intrexon Patents owned by Intrexon or its Affiliates, and, to
Intrexon’s knowledge, the Intrexon Patents licensed to Intrexon or its
Affiliates, have been adjudged invalid or unenforceable by a court of competent
jurisdiction or applicable government

 

35



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

agency, in whole or in part, and there is no pending or, to Intrexon’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intrexon Patents; and

(xii) Except as otherwise disclosed in writing to Oragenics, Intrexon: (A) is in
material compliance with all statutes, rules or regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product that is under development,
manufactured or distributed by Intrexon in the Field (“Applicable Laws”);
(B) has not received any FDA Form 483, notice of adverse finding, warning
letter, untitled letter or other correspondence or notice from the United States
Food and Drug Administration (the “FDA”) or any other federal, state, local or
foreign governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”), which would,
individually or in the aggregate, result in a material adverse effect;
(C) possesses all material Authorizations necessary for the operation of its
business as described in the Field and such Authorizations are valid and in full
force and effect and Intrexon is not in material violation of any term of any
such Authorizations; and (D) since January 1, 2011, (1) has not received notice
of any claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from the FDA or any other federal, state, local or
foreign governmental or regulatory authority or third party alleging that any
product operation or activity is in material violation of any Applicable Laws or
Authorizations and has no knowledge that the FDA or any other federal, state,
local or foreign governmental or regulatory authority or third party is
considering any such claim, litigation, arbitration, action, suit investigation
or proceeding; (2) has not received notice that the FDA or any other federal,
state, local or foreign governmental or regulatory authority has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
material Authorizations and has no knowledge that the FDA or any other federal,
state, local or foreign governmental or regulatory authority is considering such
action; (3) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were materially complete and
correct on the date filed (or were corrected or supplemented by a subsequent
submission); and (4) has not, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any recall,
market withdrawal or replacement, safety alert, post sale warning, “dear doctor”
letter, or other notice or action relating to the alleged lack of safety or
efficacy of any product or any alleged product defect or violation and, to
Intrexon’s knowledge, no third party has initiated, conducted or intends to
initiate any such notice or action.

except, in each of (ix) through (xii), for any instances which would not,
individually or in the aggregate, result in a material adverse effect on the
rights granted to Oragenics hereunder or Intrexon’s ability to perform its
obligations hereunder.

 

36



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

8.3 Warranty Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES PROVIDED IN THIS
ARTICLE 8 OR IN THE EQUITY AGREEMENT, EACH PARTY HEREBY DISCLAIMS ANY AND ALL
OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE 9

INDEMNIFICATION

9.1 Indemnification by Intrexon. Intrexon agrees to indemnify, hold harmless,
and defend Oragenics and its Affiliates and their respective directors,
officers, employees, and agents (collectively, the “Oragenics Indemnitees”) from
and against any and all liabilities, damages, costs, expenses, or losses
(including reasonable legal expenses and attorneys’ fees) (collectively,
“Losses”) resulting from any claims, suits, actions, demands, or other
proceedings brought by a Third Party (collectively, “Claims”) to the extent
arising from (a) the negligence or willful misconduct of Intrexon or any of its
Affiliates, or their respective employees or agents, (b) the use, handling,
storage or transport of Intrexon Materials by or on behalf of Intrexon or its
Affiliates, licensees (other than Oragenics) or sublicensees; or (c) breach by
Intrexon of any representation, warranty or covenant in this Agreement.
Notwithstanding the foregoing, Intrexon shall not have any obligation to
indemnify the Oragenics Indemnitees to the extent that a Claim arises from
(i) the negligence or willful misconduct of Oragenics or any of its Affiliates,
licensees, or sublicensees, or their respective employees or agents; or (ii) a
breach by Oragenics of a representation, warranty, or covenant of this
Agreement.

9.2 Indemnification by Oragenics. Oragenics agrees to indemnify, hold harmless,
and defend Intrexon, its Affiliates and Third Security, and their respective
directors, officers, employees, and agents (and any Third Parties which have
licensed to Intrexon intellectual property rights within Intrexon IP on or prior
to the Effective Date, to the extent required by the relevant upstream license
agreement) (collectively, the “Intrexon Indemnitees”) from and against any
Losses resulting from Claims, to the extent arising from any of the following:
(a) the negligence or willful misconduct of Oragenics or any of its Affiliates
or their respective employees or agents; (b) the use, handling, storage, or
transport of Intrexon Materials by or on behalf of Oragenics or its Affiliates,
licensees, or sublicensees; (c) breach by Oragenics of any material
representation, warranty or covenant in this Agreement; or (d) the design,
development, manufacture, regulatory approval, handling, storage, transport,
distribution, sale or other disposition of any Oragenics Product by or on behalf
of Oragenics or its Affiliates, licensees, or sublicensees. Notwithstanding the
foregoing, Oragenics shall not have any obligation to indemnify the Intrexon
Indemnitees to the extent that a Claim arises from (i) the negligence or willful
misconduct of Intrexon or any of its Affiliates, or their respective employees
or agents; or (ii) a breach by Intrexon of a representation, warranty, or
covenant of this Agreement.

 

37



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

9.3 Product Liability Claims. Notwithstanding the provisions of Section 9.2, any
Losses arising out of any Third Party claim, suit, action, proceeding, liability
or obligation involving any actual or alleged death or bodily injury arising out
of or resulting from the development, manufacture or Commercialization of any
Oragenics Products for use or sale in the Field, to the extent that such Losses
exceed the amount (if any) covered by the applicable Party’s product liability
insurance (“Excess Product Liability Costs”), shall be paid by [*****], except
to the extent such Losses arise out of any Third-Party Claim based on the gross
negligence or willful misconduct of a Party, its Affiliates, or its Affiliates’
sublicensees, or any of the respective officers, directors, employees and agents
of each of the foregoing entities, in the performance of obligations or exercise
of rights under this Agreement.

9.4 Control of Defense. As a condition precedent to any indemnification
obligations hereunder, any entity entitled to indemnification under this Article
9 shall give written notice to the indemnifying Party of any Claims that may be
subject to indemnification, promptly after learning of such Claim. If such Claim
falls within the scope of the indemnification obligations of this Article 9,
then the indemnifying Party shall assume the defense of such Claim with counsel
reasonably satisfactory to the indemnified Party. The indemnified Party shall
cooperate with the indemnifying Party in such defense. The indemnified Party
may, at its option and expense, be represented by counsel of its choice in any
action or proceeding with respect to such Claim. The indemnifying Party shall
not be liable for any litigation costs or expenses incurred by the indemnified
Party without the indemnifying Party’s written consent, such consent not to be
unreasonably withheld. The indemnifying Party shall not settle any such Claim if
such settlement (a) does not fully and unconditionally release the indemnified
Party from all liability relating thereto or (b) adversely impacts the exercise
of the rights granted to the indemnified Party under this Agreement, unless the
indemnified Party otherwise agrees in writing.

9.5 Insurance. Immediately prior to, and during marketing of Oragenics Products,
Oragenics shall maintain, and shall cause its permitted sublicensees to
maintain, in effect and good standing a product liability insurance policy
issued by a reputable insurance company in amounts considered standard for the
industry. Immediately prior to, and during the conduct of any clinical trials,
Oragenics shall maintain, and shall cause any relevant permitted sublicensees to
maintain, in effect and good standing a clinical trials liability insurance
policy issued by a reputable insurance company in amounts considered standard
for the industry. At Intrexon’s reasonable request, Oragenics shall provide
Intrexon with all details regarding such policies, including without limitation
copies of the applicable liability insurance contracts. Oragenics shall use
reasonable efforts to include Intrexon as an additional insured on any such
policies.

ARTICLE 10

TERM; TERMINATION

10.1 Term. The term of this Agreement shall commence upon the Effective Date and
shall continue until terminated pursuant to Section 10.2 or 10.3 (the “Term”).

 

38



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

10.2 Termination for Material Breach; Termination Under Section 4.5(b)

(a) Either Party shall have the right to terminate this Agreement upon written
notice to the other Party if the other Party commits any material breach of this
Agreement that such breaching Party fails to cure within sixty (60) days
following written notice from the nonbreaching Party specifying such breach,
provided, however, that solely for purposes of Section 9.5 the cure period shall
be ninety (90) days.

(b) Intrexon shall have the right to terminate this Agreement, at its sole
discretion, if any necessary shareholder, exchange, and/or board of director
approvals have not been obtained, and the Technology Access Fee Shares (as
defined in the Equity Agreement) have not been issued, within sixty (60) days
following the Effective Date.

(c) Intrexon shall have the right to terminate this Agreement under the
circumstances set forth in Section 4.5(b) upon written notice to Oragenics, such
termination to become effective sixty (60) days following such written notice
unless Oragenics remedies the circumstances giving rise to such termination
within such sixty (60) day period.

(d) Intrexon shall have the right to terminate this Agreement should Oragenics
execute any purported assignment of this Agreement contrary to the prohibitions
in Section 12.8, such termination occurring upon Intrexon providing written
notice to Oragenics and becoming effective immediately upon such written notice.

10.3 Termination by Oragenics. Following the full payment of the Technology
Access Fee to Intrexon, Oragenics shall have the right to voluntarily terminate
this Agreement in its entirety upon ninety (90) days written notice to Intrexon.

10.4 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 10.2 or Section 10.3, the following shall apply:

(a) Retained Products. Oragenics shall be permitted to continue the clinical
development and Commercialization in the Field of any product resulting from the
Probiotics Program that, at the time of any termination, satisfies at least one
of the following criteria (a “Retained Product”):

(i) the particular product is an Oragenics Product that is being sold by
Oragenics (or, as may be permitted in accord with this Agreement, its Affiliates
or sublicensees) triggering profit sharing payments therefor under Sections
5.4(a) or 5.4(b) of this Agreement,

(ii) the particular product is an Oragenics Product has received regulatory
approval,

(iii) the particular product is an Oragenics Product that is the subject of an
application for regulatory approval in the Field that is pending before the
applicable regulatory authority, or

 

39



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(iv) the particular product is an Oragenics Product that is the subject of at
least an ongoing Phase 1, Phase 2 or Phase 3 clinical trial in the Field (in the
case of a termination by Intrexon due to an Oragenics uncured breach pursuant to
Section 10.2(a) or a termination by Oragenics pursuant to Section 10.3).

Such right to continue development and Commercialization shall be subject to
Oragenics’ full compliance with the payment provisions in Article 5, a
continuing obligation for Oragenics to use in accord with Sections 4.5(a) and
4.5(c) Diligent Efforts to develop and Commercialize any Retained Products, and
all other provisions of this Agreement that survive termination.

(b) Termination of Licenses. Except as necessary for Oragenics to continue to
obtain regulatory approval for, clinically develop, use, manufacture and
Commercialize the Retained Products in the Field as permitted by
Section 10.4(a), all rights and licenses granted by Intrexon to Oragenics under
this Agreement shall terminate and shall revert to Intrexon without further
action by either Intrexon or Oragenics. Oragenics’ license with respect to
Retained Products shall be exclusive or non-exclusive, as the case may be, on
the same terms as set forth in Section 3.1.

(c) Reverted Products. All Oragenics Products other than the Retained Products
shall be referred to herein as the “Reverted Products.” Oragenics shall
immediately cease, and shall cause its Affiliates and, if applicable,
(sub)licensees to immediately cease, all development and Commercialization of
the Reverted Products, and Oragenics shall not use or practice, nor shall it
cause or permit any of its Affiliates or, if applicable, (sub)licensees to use
or practice, directly or indirectly, any Intrexon IP with respect to the
Reverted Products. Oragenics shall immediately discontinue making any
representation regarding its status as a licensee or channel collaborator of
Intrexon with respect to the Reverted Products.

(d) Intrexon Materials. Oragenics shall promptly return, or at Intrexon’s
request, destroy, any Intrexon Materials in Oragenics’ possession or control at
the time of termination other than any Intrexon Materials necessary for the
continued development, regulatory approval, use, manufacture and
Commercialization of the Retained Products in the Field.

(e) Licenses to Intrexon. Oragenics is automatically deemed to grant to Intrexon
a worldwide, fully paid, royalty-free, exclusive (even as to Oragenics and its
Affiliates), irrevocable, license (with full rights to sublicense) under the
Oragenics Termination IP, to make, have made, import, use, offer for sale and
sell Reverted Products and to use the Intrexon Channel Technology, the Intrexon
Materials, and/or the Intrexon IP in the Field, subject to any exclusive rights
held by Oragenics in Reverted Products pursuant to Section 10.4(c). The Parties
shall also take such actions and execute such other instruments and documents as
may be reasonably necessary to document such license to Intrexon.

(f) Regulatory Filings. Oragenics shall promptly assign to Intrexon, and will
provide full copies of, all regulatory approvals and regulatory filings that
relate specifically and solely to Reverted Products. Oragenics shall also take
such actions and execute such other instruments, assignments and documents as
may be necessary to effect the transfer of rights

 

40



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

thereunder to Intrexon. To the extent that there exist any regulatory approvals
and regulatory filings that relate both to Reverted Products and other products,
Oragenics shall provide copies of the portions of such regulatory filings that
relate to Reverted Products and shall reasonably cooperate to assist Intrexon in
obtaining the benefits of such regulatory approvals with respect to the Reverted
Products.

(g) Data Disclosure. Oragenics shall provide to Intrexon copies of the relevant
portions of all material reports and data, including clinical and non-clinical
data and reports, obtained or generated by or on behalf of Oragenics or its
Affiliates to the extent that they relate to Reverted Products, within sixty
(60) days of such termination unless otherwise agreed, and Intrexon shall have
the right to use any such Information in developing and Commercializing Reverted
Products and to license any Third Parties to do so.

(h) Third-Party Licenses. At Intrexon’s request, Oragenics shall promptly
provide to Intrexon copies of all Third-Party agreements under which Oragenics
or its Affiliates obtained a license under Patents claiming inventions or
know-how specific to or used or incorporated into the development, manufacture
and/or Commercialization of the Reverted Products. At Intrexon’s request such
that Intrexon may Commercialize the Reverted Products, Oragenics shall promptly
work with Intrexon to either, as appropriate, (A) assign to Intrexon the Third
Party agreement(s), or (B) grant a sublicense (with an appropriate scope) to
Intrexon under the Third Party agreement(s). Thereafter Intrexon shall be fully
responsible for all obligations due for its actions under the sublicensed or
assigned Third Party agreements. Notwithstanding the above, if Intrexon does not
wish to assume any financial or other obligations associated with a particular
Third Party agreement identified to Intrexon under this Section 10.4(h), then
Intrexon shall so notify Oragenics and Oragenics shall not make such assignment
or grant such sublicense (or cause it to be made or granted).

(i) Remaining Materials. At the request of Intrexon, Oragenics shall transfer to
Intrexon all quantities of Reverted Product (including final products or
work-in-process) in the possession of Oragenics or its Affiliates. Oragenics
shall transfer to Intrexon all such quantities of Reverted Products without
charge, except that Intrexon shall pay the reasonable costs of shipping.

(j) Third Party Vendors. At Intrexon’s request, Oragenics shall promptly provide
to Intrexon copies of all agreements between Oragenics or its Affiliates and
Third Party suppliers, vendors, or distributors that relate to the supply, sale,
or distribution of Reverted Products in the Territory. At Intrexon’s request,
Oragenics shall promptly: (A) with respect to such Third Party agreements
relating solely to the applicable Reverted Products and permitting assignment,
immediately assign (or cause to be assigned), such agreements to Intrexon, and
(B) with respect to all other such Third Party agreements, Oragenics shall
reasonably cooperate to assist Intrexon in obtaining the benefits of such
agreements. Oragenics shall be liable for any costs associated with assigning a
Third Party agreement to Intrexon or otherwise obtaining the benefits of such
agreement for Intrexon, to the extent such costs are directly related to
Oragenics’ breach. For the avoidance of doubt, Intrexon shall have no obligation
to assume any of Oragenics’ obligations under any Third Party agreement.

 

41



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(k) Commercialization. Intrexon shall have the right to develop and
Commercialize the Reverted Products itself or with one or more Third Parties,
and shall have the right, without obligation to Oragenics, to take any such
actions in connection with such activities as Intrexon (or its designee), at its
discretion, deems appropriate.

(l) Confidential Information. Each Party shall promptly return, or at the other
Party’s request destroy, any Confidential Information of the other Party in such
Party’s possession or control at the time of termination; provided, however,
that each Party shall be permitted to retain (i) a single copy of each item of
Confidential Information of the other Party in its confidential legal files for
the sole purpose of monitoring and enforcing its compliance with Article 7,
(ii) Confidential Information of the other Party that is maintained as archive
copies on the recipient Party’s disaster recovery and/or information technology
backup systems, or (iii) Confidential Information of the other Party necessary
to exercise such Party’s rights in Retained Products (in the case of Oragenics)
or Reverted Products (in the case of Intrexon). The recipient of Confidential
Information shall continue to be bound by the terms and conditions of this
Agreement with respect to any such Confidential Information retained in
accordance with this Section 10.4(l).

10.5 Surviving Obligations. Termination or expiration of this Agreement shall
not affect any rights of either Party arising out of any event or occurrence
prior to termination, including, without limitation, any obligation of Oragenics
to pay any amount which became due and payable under the terms and conditions of
this Agreement prior to expiration or such termination. The following portions
of this Agreement shall survive termination or expiration of this Agreement:
Sections 3.1 (as applicable with respect to 10.4(b), 5.5, 5.7, 6.1, 6.2 (with
subsection (c) surviving only to the extent relating to Intrexon Patents that
are relevant to Retained Products that, to Intrexon’s knowledge, are being
developed or Commercialized at such time, if any), 7.1, 7.2, 7.4, 7.5, 10.4, and
10.5; Articles 9, 11, and 12; and any relevant definitions in Article 1.
Further, Article 7 and Sections 4.5(a), 4.5(c), 5.2 through 5.8, and 9.5 will
survive termination of this Agreement to the extent there are applicable
Retained Products.

ARTICLE 11

DISPUTE RESOLUTION

11.1 Disputes. It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedient manner by mutual cooperation and without resort to litigation. In the
event of any disputes, controversies or differences which may arise between the
Parties out of or in relation to or in connection with this Agreement (other
than disputes arising from a Committee), including, without limitation, any
alleged failure to perform, or breach, of this Agreement, or any issue relating
to the interpretation or application of this Agreement, then upon the request of
either Party by written notice, the Parties agree to meet and discuss in good
faith a possible resolution thereof, which good faith efforts shall include at
least one in-person meeting between the Executive Officers of each Party. If the
matter is not resolved within thirty (30) days following the written request for
discussions, either Party may then invoke the provisions of Section 11.2. For
the avoidance of doubt, any disputes, controversies or differences arising from
a Committee pursuant to Article 2 shall be resolved solely in accordance with
Section 2.4.

 

42



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

11.2 Arbitration. Any dispute, controversy, difference or claim which may arise
between the Parties and not from a Committee, out of or in relation to or in
connection with this Agreement (including, without limitation, arising out of or
relating to the validity, construction, interpretation, enforceability, breach,
performance, application or termination of this Agreement) that is not resolved
pursuant to Section 11.1 shall, subject to Section 11.10, be settled by binding
“baseball arbitration” as follows. Either Party, following the end of the thirty
(30) day period referenced in Section 11.1, may refer such issue to arbitration
by submitting a written notice of such request to the other Party. Promptly
following receipt of such notice, the Parties shall meet and discuss in good
faith and seek to agree on an arbitrator to resolve the issue, which arbitrator
shall be neutral and independent of both Parties and all of their respective
Affiliates, shall have significant experience and expertise in licensing and
partnering agreements in the pharmaceutical and biotechnology industries, and
shall have some experience in mediating or arbitrating issues relating to such
agreements. If the Parties cannot agree on a single arbitrator within fifteen
(15) days of request by a Party for arbitration, then each Party shall select an
arbitrator meeting the foregoing criteria and the two (2) arbitrators so
selected shall select within ten (10) days of their appointment a third
arbitrator meeting the foregoing criteria. Within fifteen (15) days after an
arbitrator(s) is selected (in the case of the three-person panel, when the third
arbitrator is selected), each Party will deliver to both the arbitrator(s) and
the other Party a detailed written proposal setting forth its proposed terms for
the resolution for the matter at issue (the “Proposed Terms” of the Party) and a
memorandum (the “Support Memorandum”) in support thereof. The Parties will also
provide the arbitrator(s) a copy of this Agreement, as it may be amended at such
time. Within fifteen (15) days after receipt of the other Party’s Proposed Terms
and Support Memorandum, each Party may submit to the arbitrator(s) (with a copy
to the other Party) a response to the other Party’s Support Memorandum. Neither
Party may have any other communications (either written or oral) with the
arbitrator(s) other than for the sole purpose of engaging the arbitrator or as
expressly permitted in this Section 11.2; provided that, the arbitrator(s) may
convene a hearing if the arbitrator(s) so chooses to ask questions of the
Parties and hear oral argument and discussion regarding each Party’s Proposed
Terms. Within sixty (60) days after the arbitrator’s appointment, the
arbitrator(s) will select one of the two Proposed Terms (without modification)
provided by the Parties that he or she believes is most consistent with the
intention underlying and agreed principles set forth in this Agreement. The
decision of the arbitrator(s) shall be final, binding, and unappealable. For
clarity, the arbitrator(s) must select as the only method to resolve the matter
at issue one of the two sets of Proposed Terms, and may not combine elements of
both Proposed Terms or award any other relief or take any other action.

11.3 Governing Law. This Agreement shall be governed by and construed under the
substantive laws of the State of New York, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.

 

43



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

11.4 Award. Any award to be paid by one Party to the other Party as determined
by the arbitrator(s) as set forth above under Section 11.2 shall be promptly
paid in United States dollars free of any tax, deduction or offset; and any
costs, fees or taxes incident to enforcing the award shall, to the maximum
extent permitted by law, be charged against the losing Party. Each Party agrees
to abide by the award rendered in any arbitration conducted pursuant to this
Article 11, and agrees that, subject to the United States Federal Arbitration
Act, 9 U.S.C. §§ 1-16, judgment may be entered upon the final award in any
United States District Court located in New York and that other courts may award
full faith and credit to such judgment in order to enforce such award. The award
shall include interest from the date of any damages incurred for breach of the
Agreement, and from the date of the award until paid in full, at a rate fixed by
the arbitrator(s). With respect to money damages, nothing contained herein shall
be construed to permit the arbitrator(s) or any court or any other forum to
award consequential, incidental, special, punitive or exemplary damages. By
entering into this agreement to arbitrate, the Parties expressly waive any claim
for consequential, incidental, special, punitive or exemplary damages. The only
damages recoverable under this Agreement are direct compensatory damages.

11.5 Costs. Each Party shall bear its own legal fees. The arbitrator(s) shall
assess his or her costs, fees and expenses against the Party losing the
arbitration.

11.6 Injunctive Relief. Nothing in this Article 11 will preclude either Party
from seeking equitable relief or interim or provisional relief from a court of
competent jurisdiction, including a temporary restraining order, preliminary
injunction or other interim equitable relief, concerning a dispute either prior
to or during any arbitration if necessary to protect the interests of such Party
or to preserve the status quo pending the arbitration proceeding. Specifically,
the Parties agree that a material breach by either Party of its obligations in
Section 3.4 or Article 7 of this Agreement may cause irreparable harm to the
other Party, for which damages may not be an adequate remedy. Therefore, in
addition to its rights and remedies otherwise available at law, including,
without limitation, the recovery of damages for breach of this Agreement, upon
an adequate showing of material breach of such Section 3.4 or Article 7, and
without further proof of irreparable harm other than this acknowledgement, such
non-breaching Party shall be entitled to seek (a) immediate equitable relief,
specifically including, but not limited to, both interim and permanent
restraining orders and injunctions, without bond, and (b) such other and further
equitable relief as the court may deem proper under the circumstances. For the
avoidance of doubt, nothing in this Section 11.6 shall otherwise limit a
breaching Party’s opportunity to cure a material breach as permitted in
accordance with Section 10.2.

11.7 Confidentiality. The arbitration proceeding shall be confidential and the
arbitrator(s) shall issue appropriate protective orders to safeguard each
Party’s Confidential Information. Except as required by law, no Party shall make
(or instruct the arbitrator(s) to make) any public announcement with respect to
the proceedings or decision of the arbitrator(s) without prior written consent
of the other Party. The existence of any dispute submitted to arbitration, and
the award, shall be kept in confidence by the Parties and the arbitrator(s),
except as required in connection with the enforcement of such award or as
otherwise required by applicable law.

 

44



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

11.8 Survivability. Any duty to arbitrate under this Agreement shall remain in
effect and be enforceable after termination of this Agreement for any reason.

11.9 Jurisdiction. For the purposes of this Article 11, the Parties acknowledge
their diversity and agree to accept the jurisdiction of any United States
District Court located in New York for the purposes of enforcing or appealing
any awards entered pursuant to this Article 11 and for enforcing the agreements
reflected in this Article 11 and agree not to commence any action, suit or
proceeding related thereto except in such courts.

11.10 Patent Disputes. Notwithstanding any other provisions of this Article 11,
and subject to the provisions of Section 6.2, any dispute, controversy or claim
relating to the scope, validity, enforceability or infringement of any Intrexon
Patents shall be submitted to a court of competent jurisdiction in the country
in which such Patent was filed or granted.

ARTICLE 12

GENERAL PROVISIONS

12.1 Use of Name. No right, express or implied, is granted by this Agreement to
either Party to use in any manner the name of the other or any other trade name
or trademark of the other in connection with the performance of this Agreement,
except that (a) either Party may use the name of the other Party as required by
law or regulation and in press releases accompanying quarterly and annual
earnings reports approved by the Audit Committee of the issuer’s Board of
Directors, and (b) Oragenics may use the Intrexon Trademarks in accord with the
licenses and restrictions set forth herein.

12.2 LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
PARAGRAPH IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY UNDER ARTICLE 9, OR DAMAGES AVAILABLE FOR BREACHES OF
THE OBLIGATIONS SET FORTH IN ARTICLE 7.

12.3 Independent Parties. Neither Party is the employee or legal representative
of the other Party for any purpose. Neither Party shall have the authority to
enter into any contracts in the name of or on behalf of the other Party. This
Agreement shall not constitute, create, or in any way be interpreted as a joint
venture, partnership, or business organization of any kind.

12.4 Notice. All notices, including notices of address change, required or
permitted to be given under this Agreement shall be in writing and deemed to
have been given when delivered if personally delivered or sent by facsimile
(provided that the party providing such notice promptly confirms receipt of such
transmission with the other party by telephone), on the business day after

 

45



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

dispatch if sent by a nationally-recognized overnight courier and on the third
business day following the date of mailing if sent by certified mail, postage
prepaid, return receipt requested. All such communications shall be sent to the
address or facsimile number set forth below (or any updated addresses or
facsimile number communicated to the other Party in writing):

 

If to Intrexon:   

Intrexon Corporation

20374 Seneca Meadows Parkway

Germantown, MD 20876

Attention: Senior Vice President, Health Division

Fax: (301) 556-9901

with a copy to:

  

Intrexon Corporation

20374 Seneca Meadows Parkway

Germantown, MD 20876

Attention: Legal Department

Fax: (301) 556-9902

If to Oragenics:   

Oragenics, Inc.

4902 Eisenhower Boulevard

Suite 125

Tampa, FL 33634

Attention: Chief Executive Officer

Fax: (813) 286-7904

with a copy to:

  

Shumaker, Loop & Kendrick, LLP

101 E. Kennedy Blvd., Suite 2800

Tampa, FL 33602

Attention: Mark Catchur, Esq.

Fax: (813) 229-1660

12.5 Severability. In the event any provision of this Agreement is held to be
invalid or unenforceable, the valid or enforceable portion thereof and the
remaining provisions of this Agreement will remain in full force and effect.

12.6 Waiver. Any waiver (express or implied) by either Party of any breach of
this Agreement shall not constitute a waiver of any other or subsequent breach.

12.7 Entire Agreement; Amendment. This Agreement, including any exhibits
attached hereto, constitute the entire, final, complete and exclusive agreement
between the Parties and supersede all previous agreements or representations,
written or oral, with respect to the subject matter of this Agreement (including
any prior confidentiality agreement between the Parties). All information of
Intrexon or Oragenics to be kept confidential by the other Party under any prior
confidentiality agreement, as of the Effective Date, shall be maintained as
Confidential Information by such other Party under the obligations set forth in
Article 7 of this Agreement. This Agreement may not be modified or amended
except in a writing signed by a duly authorized representative of each Party.

 

46



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

12.8 Non-assignability; Binding on Successors. Any attempted assignment of the
rights or delegation of the obligations under this Agreement shall be void
without the prior written consent of the non-assigning or non-delegating Party;
provided, however, that either Party may assign its rights or delegate its
obligations under this Agreement without such consent (a) to an Affiliate of
such Party or (b) to its successor in interest in connection with any merger,
acquisition, consolidation, corporate reorganization, or similar transaction, or
sale of all or substantially all of its assets, provided that such assignee
agrees in writing to assume and be bound by the assignor’s obligations under
this Agreement. This Agreement shall be binding upon, and inure to the benefit
of, the successors, executors, heirs, representatives, administrators and
permitted assigns of the Parties. Notwithstanding the foregoing, in the event
that either Party assigns this Agreement to its successor in interest by way of
merger, acquisition, consolidation, corporate reorganization, or similar
transaction, or sale of all or substantially all of its assets (whether this
Agreement is actually assigned or is assumed by such successor in interest or
its affiliate by operation of law (e.g., in the context of a reverse triangular
merger)), the intellectual property rights of such successor in interest or any
of its Affiliates other than those licensed in this Agreement shall be
automatically excluded from the rights licensed to the other Party under this
Agreement.

12.9 Force Majeure. Neither Party shall be liable to the other for its failure
to perform any of its obligations under this Agreement, except for payment
obligations, during any period in which such performance is delayed because
rendered impracticable or impossible due to circumstances beyond its reasonable
control, including without limitation earthquakes, governmental regulation,
fire, flood, labor difficulties, civil disorder, acts of terrorism and acts of
God, provided that the Party experiencing the delay promptly notifies the other
Party of the delay.

12.10 No Other Licenses. Neither Party grants to the other Party any rights or
licenses in or to any intellectual property, whether by implication, estoppel,
or otherwise, except to the extent expressly provided for under this Agreement.

12.11 Non-Solicitation. During the Term and for a period of one (1) year
following the end of the Term, neither Oragenics nor Intrexon may directly or
indirectly solicit in order to offer to employ, engage in any discussion
regarding employment with, or hire any employee of the other Party or an
individual who was employed by the other party within one (1) year prior to such
solicitation, discussion, or hire, without the prior approval of such other
Party. General employment solicitations or advertisements shall not be
considered direct or indirect solicitations, and are not prohibited under this
Agreement.

12.12 Legal Compliance. The Parties shall review in good faith and cooperate in
taking such actions to ensure compliance of this Agreement with all applicable
laws.

12.13 Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile, PDF, or other means of electronic communication), each
of which taken together will constitute one and the same instrument, and any of
the Parties hereto may execute this Agreement by signing any such counterpart.

 

47



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[Remainder of page intentionally left blank.]

 

48



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

CONFIDENTIAL TREATMENT REQUESTED BY ORAGENICS, INC.  

EXECUTION COPY

CONFIDENTIAL

 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

IN WITNESS WHEREOF, the Parties hereto have duly executed this Exclusive Channel
Collaboration Agreement.

 

INTREXON CORPORATION     ORAGENICS, INC. By:  

/s/ Krish S. Krishnan

    BY:  

/s/ John N. Bonfiglio

Name:   Krish S. Krishnan     Name:   John N. Bonfiglio Title:   Chief Operating
Officer     Title:   President and Chief Executive Officer

SIGNATURE PAGE FOR EXCLUSIVE CHANNEL COLLABORATION AGREEMENT